

115 S2193 PCS: Caring for our Veterans Act of 2017
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 273115th CONGRESS1st SessionS. 2193IN THE SENATE OF THE UNITED STATESDecember 5, 2017Mr. Isakson, from the Committee on Veterans' Affairs, reported the following original bill; which was read twice and placed on the calendarA BILLTo amend title 38, United States Code, to improve health care for veterans, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Caring for our Veterans Act of 2017.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents. Sec. 2. References to title 38, United States Code. TITLE I—Developing an integrated high-performing network Subtitle A—Establishing community care programs Sec. 101. Establishment of Veterans Community Care Program. Sec. 102. Authorization of agreements between Department of Veterans Affairs and non-Department providers. Sec. 103. Conforming amendments for State veterans homes. Sec. 104. Access guidelines and standards for quality. Sec. 105. Access to walk-in care. Sec. 106. Strategy regarding the Department of Veterans Affairs High-Performing Integrated Health Care Network. Sec. 107. Applicability of Directive of Office of Federal Contract Compliance Programs. Sec. 108. Prevention of certain health care providers from providing non-Department health care services to veterans. Subtitle B—Paying providers and improving collections Sec. 111. Prompt payment to providers. Sec. 112. Authority to pay for authorized care not subject to an agreement. Sec. 113. Improvement of authority to recover the cost of services furnished for non-service-connected disabilities. Sec. 114. Processing of claims for reimbursement through electronic interface. Subtitle C—Education and training programs Sec. 121. Education program on health care options. Sec. 122. Training program for administration of non-Department of Veterans Affairs health care. Sec. 123. Continuing medical education for non-Department medical professionals. Subtitle D—Other matters relating to non-Department of Veterans Affairs providers Sec. 131. Establishment of processes to ensure safe opioid prescribing practices by non-Department of Veterans Affairs health care providers. Sec. 132. Improving information sharing with community providers. Sec. 133. Competency standards for non-Department of Veterans Affairs health care providers. Subtitle E—Other non-Department health care matters Sec. 141. Plans for Use of Supplemental Appropriations Required. Sec. 142. Veterans Choice Fund flexibility. Sec. 143. Sunset of Veterans Choice Program. Sec. 144. Conforming amendments. TITLE II—Improving Department of Veterans Affairs health care delivery Subtitle A—Personnel practices PART I—Administration Sec. 201. Licensure of health care professionals of the Department of Veterans Affairs providing treatment via telemedicine. Sec. 202. Role of podiatrists in Department of Veterans Affairs. Sec. 203. Modification of treatment of certified clinical perfusionists of the Department. Sec. 204. Amending statutory requirements for the position of the Chief Officer of the Readjustment Counseling Service. Sec. 205. Technical amendment to appointment and compensation system for directors of medical centers and directors of Veterans Integrated Service Networks. Sec. 206. Identification and staffing of certain health care vacancies. Sec. 207. Department of Veterans Affairs personnel transparency. Sec. 208. Program on establishment of peer specialists in patient aligned care team settings within medical centers of Department of Veterans Affairs. Sec. 209. Pilot program on increasing the use of medical scribes to maximize the efficiency of physicians at medical facilities of the Department of Veterans Affairs. Sec. 210. Sense of Congress regarding Department of Veterans Affairs staffing levels. PART II—Education and training Sec. 211. Graduate medical education and residency. Sec. 212. Pilot program to establish or affiliate with graduate medical residency programs at facilities operated by Indian tribes, tribal organizations, and the Indian Health Service in rural areas. Sec. 213. Reimbursement of continuing professional education requirements for board certified advanced practice registered nurses. Sec. 214. Increase in maximum amount of debt that may be reduced under Education Debt Reduction Program of Department of Veterans Affairs. Sec. 215. Demonstration program on training and employment of alternative dental health care providers for dental health care services for veterans in rural and other underserved communities. PART III—Other personnel matters Sec. 221. Exception on limitation on awards and bonuses for recruitment, relocation, and retention. Sec. 222. Annual report on performance awards and bonuses awarded to certain high-level employees of the Department. Sec. 223. Authority to regulate additional pay for certain health care employees of the Department. Sec. 224. Modification of pay cap for nurses. Subtitle B—Improvement of underserved facilities of the Department Sec. 231. Development of criteria for designation of certain medical facilities of the Department of Veterans Affairs as underserved facilities and plan to address problem of underserved facilities. Sec. 232. Pilot program on tuition reimbursement and loan repayment for health care providers of the Department of Veterans Affairs at underserved facilities. Sec. 233. Program to furnish mobile deployment teams to underserved facilities. Sec. 234. Inclusion of Vet Center employees in education debt reduction program of Department of Veterans Affairs. Subtitle C—Construction and leases Sec. 241. Definition of major medical facility project and major medical facility lease. Sec. 242. Facilitating sharing of medical facilities with other Federal agencies. Sec. 243. Review of enhanced use leases. Sec. 244. Authorization of certain major medical facility projects of the Department of Veterans Affairs. Subtitle D—Other health care matters Sec. 251. Program on use of wellness programs as complementary approach to mental health care for veterans and family members of veterans. Sec. 252. Authorization to provide for operations on live donors for purposes of conducting transplant procedures for veterans. Sec. 253. Sense of the Senate. TITLE III—Family caregivers Sec. 301. Expansion of family caregiver program of Department of Veterans Affairs. Sec. 302. Implementation of information technology system of Department of Veterans Affairs to assess and improve the family caregiver program. Sec. 303. Modifications to annual evaluation report on caregiver program of Department of Veterans Affairs. TITLE IV—Appropriation of amounts Sec. 401. Appropriation of amounts for health care from Department of Veterans Affairs. Sec. 402. Appropriation of amounts for Veterans Choice Program.  2.References to title 38, United States CodeExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of title 38, United States Code.
		IDeveloping an integrated high-performing network
			AEstablishing community care programs
				101.Establishment of Veterans Community Care Program
					(a)Establishment of program
 (1)In generalSection 1703 is amended to read as follows:
							
								1703.Veterans Community Care Program
 (a)In general(1)There is established a program to furnish hospital care, medical services, and extended care services to covered veterans through health care providers specified in subsection (c).
 (2)The Secretary shall coordinate the furnishing of hospital care, medical services, and extended care services under this section to covered veterans, including coordination of, at a minimum, the following:
 (A)Ensuring the scheduling of medical appointments in a timely manner and the establishment of a mechanism to receive medical records from non-Department providers.
 (B)Ensuring continuity of care and services. (C)Ensuring coordination among regional networks if the covered veteran accesses care and services in a different network than the regional network in which the covered veteran resides.
 (D)Ensuring that covered veterans do not experience a lapse resulting from errors or delays by the Department or its contractors or an unusual or excessive burden in accessing hospital care, medical services, or extended care services.
 (b)Covered veteransFor purposes of this section, a covered veteran is any veteran who— (1)is enrolled in the system of annual patient enrollment established and operated under section 1705 of this title; or
 (2)is not enrolled in such system but is otherwise entitled to hospital care, medical services, or extended care services under subsection (c)(2) of such section.
 (c)Health care providers specifiedHealth care providers specified in this subsection are the following:
 (1)Any health care provider that is participating in the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.), including any physician furnishing services under such a program.
 (2)The Department of Defense. (3)The Indian Health Service.
 (4)Any Federally-qualified health center (as defined in section 1905(l)(2)(B) of the Social Security Act (42 U.S.C. 1396d(l)(2)(B))).
 (5)Any health care provider not otherwise covered under any of paragraphs (1) through (4) that meets criteria established by the Secretary for purposes of this section.
 (d)Conditions under which care is required To be furnished through non-Department providers(1)The Secretary shall, subject to the availability of appropriations, furnish hospital care, medical services, and extended care services to a covered veteran through health care providers specified in subsection (c) if—
 (A)the Department does not offer the care or services the veteran requires; (B)the Department does not operate a full-service medical facility in the State in which the covered veteran resides;
 (C)the covered veteran was an eligible veteran under section 101(b)(2)(B) of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note) as of the day before the date of the enactment of the Caring for our Veterans Act of 2017; or
 (D)the covered veteran and the covered veteran’s primary care provider agree that furnishing care and services through a non-Department entity or provider would be in the best medical interest of the covered veteran based upon criteria developed by the Secretary.
 (2)The Secretary shall ensure that the criteria developed under paragraph (1)(D) include consideration of the following:
 (A)The distance between the covered veteran and the facility that provides the hospital care, medical services, or extended care services the veteran needs.
 (B)The nature of the hospital care, medical services, or extended care services required.
 (C)The frequency that the hospital care, medical services, or extended care services needs to be furnished.
 (D)Whether an appointment for the hospital care, medical services, or extended care services the covered veteran requires is available from a health care provider of the Department within the lesser of—
 (i)the access guidelines for such hospital care, medical services, or extended care services as established by the Secretary; and
 (ii)a period determined by a health care provider of the Department to be clinically necessary for the receipt of such hospital care, medical services, or extended care services.
 (E)Whether the covered veteran faces an unusual or excessive burden to access hospital care, medical services, or extended care services from the Department medical facility where a covered veteran seeks hospital care, medical services, or extended care services, which shall include consideration of the following:
 (i)Whether the covered veteran faces an excessive driving distance, geographical challenge, or environmental factor that impedes the access of the covered veteran.
 (ii)Whether the hospital care, medical services, or extended care services sought by the veteran is provided by a medical facility of the Department that is reasonably accessible to a covered veteran.
 (iii)Whether a medical condition of the covered veteran affects the ability of the covered veteran to travel.
 (iv)Whether there is compelling reason, as determined by the Secretary, that the veteran needs to receive hospital care, medical services, or extended care services from a medical facility other than a medical facility of the Department.
 (v)Such other considerations as the Secretary considers appropriate. (3)If the Secretary has determined that the Department does not offer the care or services the covered veteran requires under subparagraph (A) of paragraph (1), that the Department does not operate a full-service medical facility in the State in which the covered veteran resides under subparagraph (B) of such paragraph, or that the covered veteran is described under subparagraph (C) of such paragraph, the decision to receive hospital care, medical services, or extended care services under such subparagraphs from a health care provider specified in subsection (c) shall be at the election of the veteran.
 (e)Conditions under which care is authorized to be furnished through non-Department providers(1)(A)The Secretary may furnish hospital care, medical services, or extended care services through a health care provider specified in subsection (c) to a covered veteran served by a medical service line of the Department that the Secretary has determined is not providing care that meets such quality and access standards as the Secretary shall develop.
 (B)In carrying out subparagraph (A), the Secretary shall— (i)measure access of the medical service line at a facility of the Department when compared with the same medical service line at different Department facilities; and
 (ii)measure quality at a medical service line of a facility of the Department by comparing it with two or more distinct and appropriate quality measures at non-Department medical service lines.
 (C)(i)The Secretary may not concurrently furnish hospital care, medical services, or extended care services under subparagraph (A) with respect to more than three medical service lines described in such subparagraph at any one health care facility of the Department.
 (ii)The Secretary may not concurrently furnish hospital care, medical services, or extended care services under subparagraph (A) with respect to more than 36 medical service lines nationally described in such subparagraph.
 (2)The Secretary may limit the types of hospital care, medical services, or extended care services covered veterans may receive under paragraph (1) because of an access and quality deficiency of a medical service line in terms of the length of time such care and services will be available, the location at which such care and services will be available, and the clinical care and services that will be available.
 (3)The hospital care, medical services, and extended care services authorized under paragraph (1) with respect to a medical service line shall cease when the remediation described in subsection (g) with respect to such medical service line is complete.
 (4)The Secretary shall publish in the Federal Register, and shall take all reasonable steps to provide direct notice to covered veterans affected under this subsection, at least once each year stating the time period during which such care and services will be available, the location or locations where such care and services will be available, and the clinical services available at each location under this subsection in accordance with regulations the Secretary shall prescribe.
 (5)When the Secretary exercises the authority under paragraph (1), the decision to receive care or services under such paragraph from a health care provider specified in subsection (c) shall be at the election of the covered veteran.
 (f)Review of decisionsThe review of any decision under subsection (d) or (e) shall be subject to the Department’s local clinical appeals process, and such decisions may not be appealed to the Board of Veterans’ Appeals.
 (g)Remediation of medical service lines(1)Not later than 30 days after determining under subsection (e)(1) that a medical service line of the Department is providing hospital care, medical services, or extended care services that does not comply with the access guidelines and meet the standards of quality established by the Secretary, the Secretary shall submit to Congress an assessment of the factors that led the Secretary to make such determination and a plan with specific actions, and the time to complete them, to be taken to comply with such access guidelines and meet such standards of quality, including the following:
 (A)Increasing personnel or temporary personnel assistance, including mobile deployment teams.
 (B)Special hiring incentives, including the Education Debt Reduction Program under subchapter VII of chapter 76 of this title and recruitment, relocation, and retention incentives.
 (C)Utilizing direct hiring authority. (D)Providing improved training opportunities for staff.
 (E)Acquiring improved equipment. (F)Making structural modifications to the facility used by the medical service line.
 (G)Such other actions as the Secretary considers appropriate.
 (2)In each assessment submitted under paragraph (1) with respect to a medical service line, the Secretary shall identify the individuals at the Central Office of the Veterans Health Administration, the facility used by the medical service line, and the central office of the relevant Veterans Integrated Service Network who are responsible for overseeing the progress of that medical service line in complying with the access guidelines and meeting the standards of quality established by the Secretary.
 (3)Not later than 180 days after submitting an assessment under paragraph (1) with respect to a medical service line, the Secretary shall submit to Congress a report on the progress of that medical service line in complying with the access guidelines and meeting the standards of quality established by the Secretary and any other measures the Secretary will take to assist the medical service line in complying with such access guidelines and meeting such standards of quality.
 (4)Not less frequently than once each year, the Secretary shall— (A)submit to Congress an analysis of the remediation actions and costs of such actions taken with respect to each medical service line with respect to which the Secretary submitted an assessment and plan under paragraph (1) in the preceding year, including an update on the progress of each such medical service line in meeting the quality and access standards established by the Secretary and any other actions the Secretary is undertaking to assist the medical service line in complying with access guidelines and meeting standards of quality as established by the Secretary; and
 (B)publish such analysis on the Internet website of the Department. (h)Access guidelines and standards for quality(1)The Secretary shall establish access guidelines under section 1703B of this title and standards for quality under section 1703C of this title for furnishing hospital care, medical services, or extended care services to a covered veteran for the purposes of subsections (d) and (e).
 (2)The Secretary shall ensure that the access guidelines and standards for quality required by sections 1703B and 1703C of this title provide covered veterans, employees of the Department, and health care providers in the network established under subsection (j) with relevant comparative information that is clear, useful, and timely, so that covered veterans can make informed decisions regarding their health care.
 (3)The Secretary shall consult with all pertinent Federal entities (including the Department of Defense, the Department of Health and Human Services, and the Centers for Medicare & Medicaid Services), entities in the private sector, and other nongovernmental entities in establishing access guidelines and standards for quality as required by sections 1703B and 1703C of this title.
 (4)Not later than 270 days after the date of the enactment of the Caring for our Veterans Act of 2017, the Secretary shall submit to the appropriate committees of Congress a report detailing the access guidelines and standards for quality established under sections 1703B and 1703C of this title.
 (5)Not later than three years after the date on which the Secretary establishes access guidelines and standards for quality under paragraph (1) and not less frequently than once every three years thereafter, the Secretary shall—
 (A)conduct a review of such guidelines and standards; and (B)submit to the appropriate committees of Congress a report on the findings and any modification to the access guidelines and standards for quality with respect to the review conducted under subparagraph (A).
 (6)The Secretary shall ensure health care providers specified under subsection (c) are able to meet the applicable access guidelines and standards of quality established by the Secretary.
 (i)Tiered network(1)To promote the provision of high-quality and high-value hospital care, medical services, and extended care services under this section, the Secretary may develop a tiered provider network of eligible providers based on criteria established by the Secretary for purposes of this section.
 (2)In developing a tiered provider network of eligible providers under paragraph (1), the Secretary shall not prioritize providers in a tier over providers in any other tier in a manner that limits the choice of a covered veteran in selecting a health care provider specified in subsection (c) for receipt of hospital care, medical services, or extended care services under this section.
 (j)Contracts To establish networks of health care providers(1)The Secretary shall enter into consolidated, competitively bid contracts to establish networks of health care providers specified in paragraphs (1) and (5) of subsection (c) for purposes of providing sufficient access to hospital care, medical services, or extended care services under this section.
 (2)(A)The Secretary shall, to the extent practicable, ensure that covered veterans are able to make their own appointments using advanced technology.
 (B)To the extent practicable, the Secretary shall be responsible for the scheduling of appointments for hospital care, medical services, and extended care services under this section.
 (3)(A)The Secretary may terminate a contract with an entity entered into under paragraph (1) at such time and upon such notice to the entity as the Secretary may specify for purposes of this section, if the Secretary notifies the appropriate committees of Congress that, at a minimum—
 (i)the entity— (I)failed to comply substantially with the provisions of the contract or with the provisions of this section and the regulations prescribed under this section;
 (II)failed to comply with the access guidelines or meet the standards of quality established by the Secretary;
 (III)is excluded from participation in a Federal health care program (as defined in section 1128B(f) of the Social Security Act (42 U.S.C. 1320a–7b(f))) under section 1128 or 1128A of the Social Security Act (42 U.S.C. 1320a–7 and 1320a–7a);
 (IV)is identified as an excluded source on the list maintained in the System for Award Management, or any successor system; or
 (V)has been convicted of a felony or other serious offense under Federal or State law and the continued participation of the entity would be detrimental to the best interests of veterans or the Department;
 (ii)it is reasonable to terminate the contract based on the health care needs of veterans; or
 (iii)it is reasonable to terminate the contract based on coverage provided by contracts or sharing agreements entered into under authorities other than this section.
 (B)Nothing in subparagraph (A) may be construed to restrict the authority of the Secretary to terminate a contract entered into under paragraph (1) under any other provision of law.
 (4)Whenever the Secretary provides notice to an entity that the entity is failing to meet contractual obligations entered into under paragraph (1), the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on such failure. Such report shall include the following:
 (A)An explanation of the reasons for providing such notice. (B)A description of the effect of such failure, including with respect to cost, schedule, and requirements.
 (C)A description of the actions taken by the Secretary to mitigate such failure. (D)A description of the actions taken by the contractor to address such failure.
 (E)A description of any effect on the community provider market for veterans in the affected area. (5)(A)The Secretary shall instruct each entity awarded a contract under paragraph (1) to recognize and accept, on an interim basis, the credentials and qualifications of health care providers who are authorized to furnished hospital care and medical services to veterans under a community care program of the Department in effect as of the day before the date of the enactment of the Caring for our Veterans Act of 2017, including under the Patient-Centered Community Care Program and the Veterans Choice Program under section 101 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note), as qualified providers under the program established under this section.
 (B)The interim acceptance period under subparagraph (A) shall be determined by the Secretary based on the following criteria:
 (i)With respect to a health care provider, when the current certification agreement for the health care provider expires.
 (ii)Whether the Department has enacted certification and eligibility criteria and regulatory procedures by which non-Department providers will be authorized under this section.
 (6)The Secretary shall establish through regulation a system or systems for monitoring the quality of care provided to covered veterans through a network under this subsection and for assessing the quality of hospital care, medical services, and extended care services furnished through such network before the renewal of the contract for such network.
 (k)Payment rates for care and services(1)Except as provided in paragraph (2), and to the extent practicable, the rate paid for hospital care, medical services, or extended care services under any provision in this title may not exceed the rate paid by the United States to a provider of services (as defined in section 1861(u) of the Social Security Act (42 U.S.C. 1395x(u))) or a supplier (as defined in section 1861(d) of such Act (42 U.S.C. 1395x(d))) under the Medicare program under title XI or title XVIII of the Social Security Act (42 U.S.C. 1301 et seq.) for the same care or services.
 (2)(A)A higher rate than the rate paid by the United States as described in paragraph (1) may be negotiated with respect to the furnishing of care or services to a covered veteran who resides in a highly rural area.
 (B)In this paragraph, the term highly rural area means an area located in a county that has fewer than seven individuals residing in that county per square mile.
 (3)With respect to furnishing care or services under this section in Alaska, the Alaska Fee Schedule of the Department of Veterans Affairs shall be followed, except for when another payment agreement, including a contract or provider agreement, is in effect.
 (4)With respect to furnishing hospital care, medical services, or extended care services under this section in a State with an All-Payer Model Agreement under section 1814(b)(3) of the Social Security Act (42 U.S.C. 1395f(b)(3)) that became effective on or after January 1, 2014, the Medicare payment rates under paragraph (2)(A) shall be calculated based on the payment rates under such agreement.
 (5)Notwithstanding paragraph (1), the Secretary may incorporate, to the greatest extent practicable, the use of value-based reimbursement models to promote the provision of high-quality care.
 (6)With respect to hospital care, medical services, or extended care services for which there is not a rate paid under the Medicare program as described in paragraph (1), the rate paid for such care or services shall be determined by the Secretary.
 (l)Treatment of other health care plans(1)In any case in which a covered veteran is furnished hospital care, medical services, or extended care services under this section for a non-service-connected disability described in subsection (a)(2) of section 1729 of this title, the Secretary shall recover or collect reasonable charges for such care or services from a health care plan described in paragraph (2) in accordance with such section.
 (2)A health care plan described in this paragraph— (A)is an insurance policy or contract, medical or hospital service agreement, membership or subscription contract, or similar arrangement not administered by the Secretary, under which hospital care, medical services, or extended care services for individuals are provided or the expenses of such care or services are paid; and
 (B)does not include any such policy, contract, agreement, or similar arrangement pursuant to title XVIII or XIX of the Social Security Act (42 U.S.C. 1395 et seq.) or chapter 55 of title 10.
 (m)Payment by veteranA covered veteran shall not pay a greater amount for receiving care or services under this section than the amount the veteran would pay for receiving the same or comparable care or services at a medical facility of the Department or from a health care provider of the Department.
 (n)Monitoring of care provided(1)(A)Not later than 540 days after the date of the enactment of the Caring for our Veterans Act of 2017, and not less frequently than annually thereafter, the Secretary shall submit to appropriate committees of Congress a review of the types and frequency of care sought under subsection (d).
 (B)The review submitted under subparagraph (A) shall include an assessment of the following: (i)The top 25 percent of types of care and services most frequently provided under subsection (d) due to the Department not offering such care and services.
 (ii)The frequency such care and services were sought by covered veterans under this section. (iii)An analysis of the reasons the Department was unable to provide such care and services.
 (iv)Any steps the Department took to provide such care and services at a medical facility of the Department.
 (v)The cost of such care and services. (2)In monitoring the hospital care, medical services, and extended care services furnished under this section, the Secretary shall do the following:
 (A)With respect to hospital care, medical services, and extended care services furnished through provider networks established under subsection (j)—
 (i)compile data on the types of hospital care, medical services, and extended care services furnished through such networks and how many patients used each type of care and service;
 (ii)identify gaps in hospital care, medical services, or extended care services furnished through such networks;
 (iii)identify how such gaps may be fixed through new contracts within such networks or changes in the manner in which hospital care, medical services, or extended care services are furnished through such networks;
 (iv)assess the total amounts spent by the Department on hospital care, medical services, and extended care services furnished through such networks;
 (v)assess the timeliness of the Department in referring hospital care, medical services, and extended care services to such networks; and
 (vi)assess the timeliness of such networks in—
 (I)accepting referrals; and (II)scheduling and completing appointments.
 (B)Report the number of medical service lines the Secretary has determined under subsection (e)(1) not to be providing hospital care, medical services, or extended care services that comply with the access guidelines or meet the standards of quality established by the Secretary.
 (C)Assess the use of academic affiliates and centers of excellence of the Department to furnish hospital care, medical services, and extended care services to covered veterans under this section.
 (D)Assess the hospital care, medical services, and extended care services furnished to covered veterans under this section by medical facilities operated by Federal agencies other than the Department.
 (3)Not later than 540 days after the date of the enactment of the Caring for our Veterans Act of 2017 and not less frequently than once each year thereafter, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the information gathered under paragraph (2).
 (o)Prohibition on certain limitationsThe Secretary shall not limit the types of hospital care, medical services, or extended care services covered veterans may receive under this section if it is in the best interest of the veteran to receive such hospital care, medical services, or extended care services, as determined by the veteran and the veteran's health care provider.
 (p)DefinitionsIn this section: (1)The term appropriate committees of Congress means—
 (A)the Committee on Veterans’ Affairs and the Committee on Appropriations of the Senate; and
 (B)the Committee on Veterans’ Affairs and the Committee on Appropriations of the House of Representatives.
 (2)The term medical service line means a clinic within a Department medical center.. (2)Clerical amendmentThe table of sections at the beginning of chapter 17 is amended by striking the item relating to section 1703 and inserting the following new item:
							1703. Veterans Community Care Program..
 (b)Effective dateSection 1703 of title 38, United States Code, as amended by subsection (a), shall take effect on the later of—
 (1)the date that is 30 days after the date on which the Secretary of Veterans Affairs submits the report required under section 101(q)(2) of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note); or
 (2)the date on which the Secretary promulgates regulations pursuant to subsection (c). (c)RegulationsNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall promulgate regulations to carry out section 1703 of title 38, United States Code, as amended by subsection (a) of this section.
					(d)Continuity of existing agreements
 (1)In generalNotwithstanding section 1703 of title 38, United States Code, as amended by subsection (a), the Secretary of Veterans Affairs shall continue all contracts, memorandums of understanding, memorandums of agreements, and other arrangements that were in effect on the day before the date of the enactment of this Act between the Department of Veterans Affairs and the American Indian and Alaska Native health care systems as established under the terms of the Department of Veterans Affairs and Indian Health Service Memorandum of Understanding, signed October 1, 2010, the National Reimbursement Agreement, signed December 5, 2012, and agreements entered into under sections 102 and 103 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146).
 (2)ModificationsParagraph (1) shall not be construed to prohibit the Secretary and the parties to the contracts, memorandums of understanding, memorandums of agreements, and other arrangements described in such paragraph from making such changes to such contracts, memorandums of understanding, memorandums of agreements, and other arrangements as may be otherwise authorized pursuant to other provisions of law or the terms of the contracts, memorandums of understanding, memorandums of agreements, and other arrangements.
						102.Authorization of agreements between Department of Veterans Affairs and non-Department providers
 (a)In generalSubchapter I of chapter 17 is amended by inserting after section 1703 the following new section:  1703A.Agreements with eligible entities or providers; certification processes (a)Agreements authorized(1)(A)When hospital care, a medical service, or an extended care service required by a veteran who is entitled to such care or service under this chapter is not feasibly available to the veteran from a facility of the Department or through a contract or sharing agreement entered into pursuant to another provision of law, the Secretary may furnish such care or service to such veteran by entering into an agreement under this section with an eligible entity or provider to provide such hospital care, medical service, or extended care service.
 (B)An agreement entered into under this section to provide hospital care, a medical service, or an extended care service shall be known as a Veterans Care Agreement.
 (C)For purposes of subparagraph (A), hospital care, a medical service, or an extended care service may be considered not feasibly available to a veteran from a facility of the Department or through a contract or sharing agreement described in such subparagraph when the Secretary determines the veteran's medical condition, the travel involved, the nature of the care or services required, or a combination of these factors make the use of a facility of the Department or a contract or sharing agreement described in such subparagraph impracticable or inadvisable.
 (D)A Veterans Care Agreement may be entered into by the Secretary or any Department official authorized by the Secretary.
 (2)(A)Subject to subparagraph (B), the Secretary shall review each Veterans Care Agreement of material size, as determined by the Secretary or set forth in paragraph (3), for hospital care, a medical service, or an extended care service to determine whether it is feasible and advisable to provide such care or service within a facility of the Department or by contract or sharing agreement entered into pursuant to another provision of law and, if so, take action to do so.
 (B)(i)The Secretary shall review each Veterans Care Agreement of material size that has been in effect for at least six months within the first two years of its taking effect, and not less frequently than once every four years thereafter.
 (ii)If a Veterans Care Agreement has not been in effect for at least six months by the date of the review required by subparagraph (A), the agreement shall be reviewed during the next cycle required by subparagraph (A), and such review shall serve as its review within the first two years of its taking effect for purposes of clause (i).
 (3)(A)In fiscal year 2018 and in each fiscal year thereafter, in addition to such other Veterans Care Agreements as the Secretary may determine are of material size, a Veterans Care Agreement for the purchase of extended care services that exceeds $5,000,000 annually shall be considered of material size.
 (B)From time to time, the Secretary may publish a notice in the Federal Register to adjust the dollar amount specified in subparagraph (A) to account for changes in the cost of health care based upon recognized health care market surveys and other available data.
 (b)Eligible entities and providersFor purposes of this section, an eligible entity or provider is—
 (1)any provider of services that has enrolled and entered into a provider agreement under section 1866(a) of the Social Security Act (42 U.S.C. 1395cc(a)) and any physician or other supplier who has enrolled and entered into a participation agreement under section 1842(h) of such Act (42 U.S.C. 1395u(h));
 (2)any provider participating under a State plan under title XIX of such Act (42 U.S.C. 1396 et seq.); or
 (3)any entity or provider not described in paragraph (1) or (2) of this subsection that the Secretary determines to be eligible pursuant to the certification process described in subsection (c).
									(c)Eligible entity or provider certification
 processThe Secretary shall establish by regulation a process for the certification of eligible entities or providers or recertification of eligible entities or providers under this section. Such a process shall, at a minimum—
 (1)establish deadlines for actions on applications for certification;
 (2)set forth standards for an approval or denial of certification, duration of certification, revocation of an eligible entity or provider’s certification, and recertification of eligible entities or providers;
 (3)require the denial of certification if the Secretary determines the eligible entity or provider is excluded from participation in a Federal health care program under section 1128 or section 1128A of the Social Security Act (42 U.S.C. 1320a–7 or 1320a–7a) or is currently identified as an excluded source on the System for Award Management Exclusions list described in part 9 of title 48, Code of Federal Regulations, and part 180 of title 2 of such Code, or successor regulations;
 (4)establish procedures for screening eligible entities or providers according to the risk of fraud, waste, and abuse that are similar to the standards under section 1866(j)(2)(B) of the Social Security Act (42 U.S.C. 1395cc(j)(2)(B)) and section 9.104 of title 48, Code of Federal Regulations, or successor regulations; and
 (5)incorporate and apply the restrictions and penalties set forth in chapter 21 of title 41 and treat this section as a procurement program only for purposes of applying such provisions.
 (d)RatesTo the extent practicable, the rates paid by the Secretary for hospital care, medical services, and extended care services provided under a Veterans Care Agreement shall be in accordance with the rates paid by the United States under the Medicare program.
 (e)Terms of Veterans Care Agreements(1)Pursuant to regulations promulgated under subsection (k), the Secretary may define the requirements for providers and entities entering into agreements under this section based upon such factors as the number of patients receiving care or services, the number of employees employed by the entity or provider furnishing such care or services, the amount paid by the Secretary to the provider or entity, or other factors as determined by the Secretary.
 (2)To furnish hospital care, medical services, or extended care services under this section, an eligible entity or provider shall agree—
 (A)to accept payment at the rates established in regulations prescribed under this section;
 (B)that payment by the Secretary under this section on behalf of a veteran to a provider of services or care shall, unless rejected and refunded by the provider within 30 days of receipt, constitute payment in full and extinguish any liability on the part of the veteran for the treatment or care provided, and no provision of a contract, agreement, or assignment to the contrary shall operate to modify, limit, or negate this requirement;
 (C)to provide only the care and services authorized by the Department under this section and to obtain the prior written consent of the Department to furnish care or services outside the scope of such authorization;
 (D)to bill the Department in accordance with the methodology outlined in regulations prescribed under this section;
 (E)to not seek to recover or collect from a health plan contract or third party, as those terms are defined in section 1729 of this title, for any care or service that is furnished or paid for by the Department;
 (F)to provide medical records to the Department in the time frame and format specified by the Department; and
 (G)to meet such other terms and conditions, including quality of care assurance standards, as the Secretary may specify in regulation.
										(f)Discontinuation or nonrenewal of a Veterans Care
 Agreement(1)An eligible entity or provider may discontinue a Veterans Care Agreement at such time and upon such notice to the Secretary as may be provided in regulations prescribed under this section.
 (2)The Secretary may discontinue a Veterans Care Agreement with an eligible entity or provider at such time and upon such reasonable notice to the eligible entity or provider as may be specified in regulations prescribed under this section, if an official designated by the Secretary—
 (A)has determined that the eligible entity or provider failed to comply substantially with the provisions of the Veterans Care Agreement, or with the provisions of this section or regulations prescribed under this section;
 (B)has determined the eligible entity or provider is excluded from participation in a Federal health care program under section 1128 or section 1128A of the Social Security Act (42 U.S.C. 1320a–7 or 1320a–7a) or is identified on the System for Award Management Exclusions list as provided in part 9 of title 48, Code of Federal Regulations, and part 180 of title 2 of such Code, or successor regulations;
 (C)has ascertained that the eligible entity or provider has been convicted of a felony or other serious offense under Federal or State law and determines the eligible entity or provider’s continued participation would be detrimental to the best interests of veterans or the Department; or
 (D)has determined that it is reasonable to terminate the agreement based on the health care needs of a veteran.
 (g)Quality of careThe Secretary shall establish through regulation a system or systems for monitoring the quality of care provided to veterans through Veterans Care Agreements and for assessing the quality of hospital care, medical services, and extended care services furnished by eligible entities and providers before the renewal of Veterans Care Agreements.
 (h)Disputes(1)The Secretary shall promulgate administrative procedures for eligible entities and providers to present all disputes arising under or related to Veterans Care Agreements.
 (2)Such procedures constitute the eligible entities’ and providers’ exhaustive and exclusive administrative remedies.
 (3)Eligible entities or providers must first exhaust such administrative procedures before seeking any judicial review under section 1346 of title 28 (known as the Tucker Act).
 (4)Disputes under this section must pertain to either the scope of authorization under the Veterans Care Agreement or claims for payment subject to the Veterans Care Agreement and are not claims for the purposes of such laws that would otherwise require application of sections 7101 through 7109 of title 41, United States Code.
 (i)Applicability of other provisions of law(1)A Veterans Care Agreement may be authorized by the Secretary or any Department official authorized by the Secretary, and such action shall not be treated as—
 (A)an award for the purposes of such laws that would otherwise require the use of competitive procedures for the furnishing of care and services; or
 (B)a Federal contract for the acquisition of goods or services for purposes of any provision of Federal law governing Federal contracts for the acquisition of goods or services.
 (2)(A)Except as provided in subparagraph (B), and unless otherwise provided in this section or regulations prescribed pursuant to this section, an eligible entity or provider that enters into an agreement under this section is not subject to, in the carrying out of the agreement, any law to which providers of services and suppliers under the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) are not subject.
 (B)An eligible entity or provider that enters into an agreement under this section is subject to—
 (i)all laws regarding integrity, ethics, or fraud, or that subject a person to civil or criminal penalties; and
 (ii)all laws that protect against employment discrimination or that otherwise ensure equal employment opportunities.
 (3)Notwithstanding paragraph (2)(B)(i), an eligible entity or provider that enters into an agreement under this section shall not be treated as a Federal contractor or subcontractor for purposes of chapter 67 of title 41 (commonly known as the McNamara-O'Hara Service Contract Act of 1965).
 (j)Parity of treatmentEligibility for hospital care, medical services, and extended care services furnished to any veteran pursuant to a Veterans Care Agreement shall be subject to the same terms as though provided in a facility of the Department, and provisions of this chapter applicable to veterans receiving such care and services in a facility of the Department shall apply to veterans treated under this section.
 (k)RulemakingThe Secretary shall promulgate regulations to carry out this section..
 (b)Clerical AmendmentThe table of sections at the beginning of such chapter is amended by inserting after the item related to section 1703 the following new item:
						1703A. Agreements with
									eligible entities or
			 providers; certification
									processes..
					103.Conforming amendments for State veterans homes
 (a)In generalSection 1745(a) is amended— (1)in paragraph (1), by striking (or agreement under section 1720(c)(1) of this title) and inserting (or an agreement); and
 (2)by adding at the end the following new paragraph:
							
 (4)(A)An agreement under this section may be authorized by the Secretary or any Department official authorized by the Secretary, and any such action is not an award for purposes of such laws that would otherwise require the use of competitive procedures for the furnishing of hospital care, medical services, and extended care services.
 (B)(i)Except as provided in clause (ii), and unless otherwise provided in this section or regulations prescribed pursuant to this section, a State home that enters into an agreement under this section is not subject to, in the carrying out of the agreement, any provision of law to which providers of services and suppliers under the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) are not subject.
 (ii)A State home that enters into an agreement under this section is subject to—
 (I)all provisions of law regarding integrity, ethics, or fraud, or that subject a person to civil or criminal penalties; and
 (II)all provisions of law that protect against employment discrimination or that otherwise ensure equal employment opportunities.
 (iii)Notwithstanding subparagraph (B)(ii)(I), a State home that enters into an agreement under this section may not be treated as a Federal contractor or subcontractor for purposes of chapter 67 of title 41 (known as the McNamara-O’Hara Service Contract Act of 1965)..
 (b)Effective dateThe amendment made by subsection (a) shall apply to care provided on or after the effective date of regulations issued by the Secretary of Veterans Affairs to carry out this section.
					104.Access guidelines and standards for quality
 (a)In generalSubchapter I of chapter 17, as amended by section 102, is further amended by inserting after section 1703A the following new sections:
						
 1703B.Access guidelinesThe Secretary shall consult with all pertinent Federal entities to examine health care access measurements and establish localized benchmarking guidelines that can inform provider and veteran clinical decisionmaking. The Secretary shall establish such guidelines for all hospital care, medical services, and extended care services furnished or otherwise made available under laws administered by the Secretary, including through non-Department health care providers.
							1703C.Standards for quality
 (a)In general(1)The Secretary shall establish standards for quality, in coordination or consultation with entities pursuant to section 1703(h)(3) of this title, regarding hospital care, medical services, and extended care services furnished by the Department pursuant to this title, including through non-Department health care providers pursuant to section 1703 of this title.
 (2)In establishing standards for quality under paragraph (1), the Secretary shall consider existing health quality measures that are applied to public and privately sponsored health care systems with the purpose of providing covered veterans relevant comparative information to make informed decisions regarding their health care.
 (3)The Secretary shall collect and consider data for purposes of establishing the standards under paragraph (1). Such data collection shall include—
 (A)after consultation with veterans service organizations and other key stakeholders on survey development or modification of an existing survey, a survey of veterans who have used hospital care, medical services, or extended care services furnished by the Veterans Health Administration during the most recent two-year period to assess the satisfaction of the veterans with service and quality of care; and
 (B)datasets that include, at a minimum, elements relating to the following: (i)Timely care.
 (ii)Effective care. (iii)Safety, including, at a minimum, complications, readmissions, and deaths.
 (iv)Efficiency. (b)Publication and consideration of public comments(1)Not later than one year after the date on which the Secretary establishes standards for quality under subsection (a), the Secretary shall publish the quality rating of medical facilities of the Department in the publicly available Hospital Compare website through the Centers for Medicare & Medicaid Services for the purpose of providing veterans with information that allows them to compare performance measure information among Department and non-Department health care providers.
 (2)Not later than two years after the date on which the Secretary establishes standards for quality under subsection (a), the Secretary shall consider and solicit public comment on potential changes to the measures used in such standards to ensure that they include the most up-to-date and applicable industry measures for veterans..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 17, as amended by section 102, is further amended by inserting after the item relating to section 1703A the following new items:
						1703B. Access guidelines.1703C. Standards for quality..
					105.Access to walk-in care
 (a)In generalChapter 17 is amended by inserting after section 1725 the following new section:  1725A.Access to walk-in care (a)Procedures To ensure access to walk-in careThe Secretary shall develop procedures to ensure that eligible veterans are able to access walk-in care from qualifying non-Department entities or providers.
 (b)Eligible veteransFor purposes of this section, an eligible veteran is any individual who—
 (1)is enrolled in the health care system established under section 1705(a) of this title; and
 (2)has received care under this chapter within the 24-month period preceding the furnishing of walk-in care under this section.
									(c)Qualifying non-Department entities or
 providersFor purposes of this section, a qualifying non-Department entity or provider is a non-Department entity or provider that has entered into a contract or other agreement with the Secretary to furnish services under this section.
 (d)Federally-qualified health centersWhenever practicable, the Secretary may use a Federally-qualified health center (as defined in section 1905(l)(2)(B) of the Social Security Act (42 U.S.C. 1396d(l)(2)(B))) to carry out this section.
 (e)Continuity of careThe Secretary shall ensure continuity of care for those veterans who receive walk-in care services under this section, including through the establishment of a mechanism to receive medical records from walk-in care providers and provide pertinent patient medical records to providers of walk-in care.
 (f)Copayments(1)(A)The Secretary shall require all eligible veterans to pay the United States a copayment for each episode of hospital care and medical service provided under this section if otherwise required to pay a copayment under this title.
 (B)Those not required to pay a copayment under this title may access walk-in care without a copayment for the first two visits in a calendar year. For any additional visits, a copayment at an amount determined by the Secretary shall be paid.
 (C)For those veterans required to pay a copayment under title 38, they are required to pay their regular copayment for their first two walk-in care visits in a calendar year. For any additional visits, a higher copayment at an amount determined by the Secretary shall be paid.
 (2)After the first two episodes of care furnished to a veteran under this section, the Secretary may adjust the copayment required of the veteran under this subsection based upon the priority group of enrollment of the veteran, the number of episodes of care furnished to the veteran during a year, and other factors the Secretary considers appropriate under this section.
 (3)The amount or amounts of the copayments required under this subsection shall be prescribed by the Secretary by rule.
 (4)Section 8153(c) of this title shall not apply to this subsection. (g)RegulationsNot later than one year after the date of the enactment of the Caring for our Veterans Act of 2017, the Secretary shall promulgate regulations to carry out this section.
 (h)Walk-in care definedIn this section, the term walk-in care means non-emergent care provided by a qualifying non-Department entity or provider that furnishes episodic care and not longitudinal management of conditions and is otherwise defined through regulations the Secretary shall promulgate..
 (b)Effective dateSection 1725A of title 38, United States Code, as added by subsection (a) shall take effect on the date upon which final regulations implementing such section take effect.
 (c)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item related to section 1725 the following new item:
						§1725A. Access to walk-in
									care..
					106.Strategy regarding the Department of Veterans Affairs High-Performing Integrated Health Care
			 Network
					(a)Market area assessments
 (1)In generalNot less frequently than every four years, the Secretary of Veterans Affairs shall perform market area assessments regarding the health care services furnished under the laws administered by the Secretary.
 (2)ElementsEach market area assessment established under paragraph (1) shall include the following: (A)An assessment of the demand for health care from the Department, disaggregated by geographic market areas as determined by the Secretary, including the number of requests for health care services under the laws administered by the Secretary.
 (B)An inventory of the health care capacity of the Department of Veterans Affairs across the Department’s system of facilities.
 (C)An assessment of the health care capacity to be provided through contracted community care providers and providers who entered into a provider agreement with the Department under section 1703A of title 38, United States Code, as added by section 102(a), including the number of providers, the geographic location of the providers, and categories or types of health care services provided by the providers.
 (D)An assessment obtained from other Federal direct delivery systems of their capacity to provide health care to veterans.
 (E)An assessment of the health care capacity of non-contracted providers where there is insufficient network supply.
 (F)An assessment of the health care capacity of academic affiliates and other collaborations of the Department as it relates to providing health care to veterans.
 (G)An assessment of the effects on health care capacity by the access guidelines and standards for quality established under section 1703(h) of title 38, United States Code, as amended by section 101(a)(1).
 (H)The number of appointments for health care services under the laws administered by the Secretary, disaggregated by—
 (i)appointments at facilities of the Department of Veterans Affairs; and (ii)appointments with non-Department health care providers.
 (3)Submittal to CongressThe Secretary shall submit to the appropriate committees of Congress the market area assessments established in paragraph (1).
						(4)Use of market area assessments for integrated health care delivery
 (A)In generalThe Secretary shall use the market area assessments established under paragraph (1) in determining the capacity of the health care provider networks established under section 1703(j) of title 38, United States Code, as amended by section 101(a)(1).
 (B)BudgetThe Secretary shall ensure that the Department budget for any fiscal year (as submitted with the budget of the President under section 1105(a) of title 31, United States Code) reflects the findings of the Secretary with respect to the most recent market area assessments under paragraph (1).
 (5)Effective dateThe amendments made by subsection (a) shall take effect on September 30, 2018. (b)Strategic plan To meet health care demand (1)In generalNot later than one year after the date of the enactment of this Act and not less frequently than once every four years thereafter, the Secretary shall submit to the appropriate committees of Congress a strategic plan that specifies a four-year forecast of—
 (A)the demand for health care from the Department, disaggregated by geographic area as determined by the Secretary;
 (B)the health care capacity to be provided at each medical center of the Department; and (C)the health care capacity to be provided through community care providers.
 (2)ElementsIn preparing the strategic plan under paragraph (1), the Secretary shall— (A)consider the access guidelines and standards for quality established under section 1703(h) of title 38, United States Code, as amended by section 101(a)(1);
 (B)consider the market area assessments established under subsection (a); (C)consider the needs of the Department based on identified services that provide management of conditions or disorders related to military service for which there is limited experience or access in the national market, the overall health of veterans throughout their lifespan, or other services as the Secretary determines appropriate;
 (D)consult with key stakeholders within the Department, the heads of other Federal agencies, and other relevant governmental and nongovernmental entities, including State, local, and tribal government officials, members of Congress, veterans service organizations, private sector representatives, academics, and other policy experts;
 (E)identify emerging issues, trends, problems, and opportunities that could affect health care services furnished under the laws administered by the Secretary;
 (F)develop recommendations regarding both short- and long-term priorities for health care services furnished under the laws administered by the Secretary;
 (G)after consultation with veterans service organizations and other key stakeholders on survey development or modification of an existing survey, consider a survey of veterans who have used hospital care, medical services, or extended care services furnished by the Veterans Health Administration during the most recent two-year period to assess the satisfaction of the veterans with service and quality of care; and
 (H)consider such other matters as the Secretary considers appropriate. (c)Appropriate committees of congress definedIn this section, the term appropriate committees of Congress means—
 (1)the Committee on Veterans’ Affairs and the Committee on Appropriations of the Senate; and (2)the Committee on Veterans’ Affairs and the Committee on Appropriations of the House of Representatives.
						107.Applicability of Directive of Office of Federal Contract Compliance
						Programs
 (a)In generalNotwithstanding the treatment of certain laws under subsection (i) of section 1703A of title 38, United States Code, as added by section 102 of this Act, Directive 2014–01 of the Office of Federal Contract Compliance Programs of the Department of Labor (effective as of May 7, 2014) shall apply to any entity entering into an agreement under such section 1703A or section 1745 of such title, as amended by section 103, in the same manner as such directive applies to subcontractors under the TRICARE program for the duration of the moratorium provided under such directive.
 (b)Applicability periodThe directive described in subsection (a), and the moratorium provided under such directive, shall not be altered or rescinded before May 7, 2019.
 (c)TRICARE program definedIn this section, the term TRICARE program has the meaning given that term in section 1072 of title 10, United States Code.
					108.Prevention of certain health care providers from providing non-Department health care services to
			 veterans
 (a)In generalOn and after the date that is one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall deny or revoke the eligibility of a health care provider to provide non-Department health care services to veterans if the Secretary determines that the health care provider—
 (1)was removed from employment with the Department of Veterans Affairs due to conduct that violated a policy of the Department relating to the delivery of safe and appropriate health care; or
 (2)violated the requirements of a medical license of the health care provider that resulted in the loss of such medical license.
 (b)Permissive actionOn and after the date that is one year after the date of the enactment of this Act, the Secretary may deny, revoke, or suspend the eligibility of a health care provider to provide non-Department health care services if the Secretary determines such action is necessary to immediately protect the health, safety, or welfare of veterans and the health care provider is under investigation by the medical licensing board of a State in which the health care provider is licensed or practices.
 (c)SuspensionThe Secretary shall suspend the eligibility of a health care provider to provide non-Department health care services to veterans if the health care provider is suspended from serving as a health care provider of the Department.
 (d)Comptroller General reportNot later than two years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on the implementation by the Secretary of this section, including the following:
 (1)The aggregate number of health care providers denied or suspended under this section from participation in providing non-Department health care services.
 (2)An evaluation of any impact on access to health care for patients or staffing shortages in programs of the Department providing non-Department health care services.
 (3)An explanation of the coordination of the Department with the medical licensing boards of States in implementing this section, the amount of involvement of such boards in such implementation, and efforts by the Department to address any concerns raised by such boards with respect to such implementation.
 (4)Such recommendations as the Comptroller General considers appropriate regarding harmonizing eligibility criteria between health care providers of the Department and health care providers eligible to provide non-Department health care services.
 (e)Non-Department health care services definedIn this section, the term non-Department health care services means services— (1)provided under subchapter I of chapter 17 of title 38, United States Code, at non-Department facilities (as defined in section 1701 of such title);
 (2)provided under section 101 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note);
 (3)purchased through the Medical Community Care account of the Department; or (4)purchased with amounts deposited in the Veterans Choice Fund under section 802 of the Veterans Access, Choice, and Accountability Act of 2014.
						BPaying providers and improving collections
				
					111.
					Prompt payment to providers
					
						(a)
						In general
 Subchapter I of chapter 17 is amended by inserting after section 1703C, as added by section 104 of this Act, the following new section:
						
							
								1703D.
								Prompt payment standard
								
									(a)
									In general(1)
 Notwithstanding any other provision of this title or of any other provision of law, the Secretary shall pay for hospital care, medical services, or extended care services furnished by health care entities or providers under this chapter within 45 calendar days upon receipt of a clean paper claim or 30 calendar days upon receipt of a clean electronic claim.
 (2)If a claim is denied, the Secretary shall, within 45 calendar days of denial for a paper claim and 30 calendar days of denial for an electronic claim, notify the health care entity or provider of the reason for denying the claim and what, if any, additional information is required to process the claim.
 (3)Upon the receipt of the additional information, the Secretary shall ensure that the claim is paid, denied, or otherwise adjudicated within 30 calendar days from the receipt of the requested information.
 (4)This section shall only apply to payments made on an invoice basis and shall not apply to capitation or other forms of periodic payment to entities or providers.
									
									(b)
									Submittal of claims by health care entities and providers
 A health care entity or provider that furnishes hospital care, a medical service, or an extended care service under this chapter shall submit to the Secretary a claim for payment for furnishing the hospital care, medical service, or extended care service not later than 180 days after the date on which the entity or provider furnished the hospital care, medical service, or extended care service.
								
									(c)
									Fraudulent claims(1)
 Sections 3729 through 3733 of title 31 shall apply to fraudulent claims for payment submitted to the Secretary by a health care entity or provider under this chapter.
 (2)Pursuant to regulations prescribed by the Secretary, the Secretary shall bar a health care entity or provider from furnishing hospital care, medical services, and extended care services under this chapter when the Secretary determines the entity or provider has submitted to the Secretary fraudulent health care claims for payment by the Secretary.
									
									(d)
									Overdue claims(1)
 Any claim that has not been denied with notice, made pending with notice, or paid to the health care entity or provider by the Secretary shall be overdue if the notice or payment is not received by the entity provider within the time periods specified in subsection (a).
 (2)(A)If a claim is overdue under this subsection, the Secretary may, under the requirements established by subsection (a) and consistent with the provisions of chapter 39 of title 31 (commonly referred to as the Prompt Payment Act), require that interest be paid on clean claims.
 (B)Interest paid under subparagraph (A) shall be computed at the rate of interest established by the Secretary of the Treasury under section 3902 of title 31 and published in the Federal Register.
 (3)Not less frequently than annually, the Secretary shall submit to Congress a report on payment of overdue claims under this subsection, disaggregated by paper and electronic claims, that includes the following:
 (A)The amount paid in overdue claims described in this subsection, disaggregated by the amount of the overdue claim and the amount of interest paid on such overdue claim.
 (B)The number of such overdue claims and the average number of days late each claim was paid, disaggregated by facility of the Department and Veterans Integrated Service Network region.
										
									(e)
									Overpayment(1)
 The Secretary shall deduct the amount of any overpayment from payments due a health care entity or provider under this chapter.
 (2)Deductions may not be made under this subsection unless the Secretary has made reasonable efforts to notify a health care entity or provider of the right to dispute the existence or amount of such indebtedness and the right to request a compromise of such indebtedness.
 (3)The Secretary shall make a determination with respect to any such dispute or request prior to deducting any overpayment unless the time required to make such a determination before making any deductions would jeopardize the Secretary’s ability to recover the full amount of such indebtedness.
									
									(f)
									Information and documentation required
									(1)
 The Secretary shall provide to all health care entities and providers participating in a program to furnish hospital care, medical services, or extended care services under this chapter a list of information and documentation that is required to establish a clean claim under this section.
									
										(2)
 The Secretary shall consult with entities in the health care industry, in the public and private sector, to determine the information and documentation to include in the list under paragraph (1).
									
										(3)
 If the Secretary modifies the information and documentation included in the list under paragraph (1), the Secretary shall notify all health care entities and providers described in paragraph (1) not later than 30 days before such modifications take effect.
 (g)Processing of claimsIn processing a claim for compensation for hospital care, medical services, or extended care services furnished by a health care entity or provider under this chapter, the Secretary shall act through—
 (1)a non-Department entity that is under contract or agreement for the program established under section 1703(a) of this title; or
 (2)a non-Department entity that specializes in such processing for other Federal agency health care systems.
 (h)Report on encounter data system(1)Not later than 90 days after the date of the enactment of the Caring for our Veterans Act of 2017, the Secretary shall submit to the appropriate committees of Congress a report on the feasibility and advisability of adopting a funding mechanism similar to what is utilized by other Federal agencies to allow a contracted entity to act as a fiscal intermediary for the Federal Government to distribute, or pass through, Federal Government funds for certain non-underwritten hospital care, medical services, or extended care services.
 (2)The Secretary may coordinate with the Department of Defense, the Department of Health and Human Services, and the Department of the Treasury in developing the report required by paragraph (1).
									
									(i)
									Definitions
 In this section: (1)The term appropriate committees of Congress means—
 (A)the Committee on Veterans’ Affairs and the Committee on Appropriations of the Senate; and (B)the Committee on Veterans’ Affairs and the Committee on Appropriations of the House of Representatives.
										
										(2)
 The term clean electronic claim means the transmission of data for purposes of payment of covered health care expenses that is submitted to the Secretary which contains substantially all of the required data elements necessary for accurate adjudication, without obtaining additional information from the entity or provider that furnished the care or service, submitted in such format as prescribed by the Secretary in regulations for the purpose of paying claims for care or services.
									
										(3)
 The term clean paper claim means a paper claim for payment of covered health care expenses that is submitted to the Secretary which contains substantially all of the required data elements necessary for accurate adjudication, without obtaining additional information from the entity or provider that furnished the care or service, submitted in such format as prescribed by the Secretary in regulations for the purpose of paying claims for care or services.
									
										(4)
 The term fraudulent claims means the intentional and deliberate misrepresentation of a material fact or facts by a health care entity or provider made to induce the Secretary to pay a claim that was not legally payable to that provider. This term, as used in this section, shall not include a good faith interpretation by a health care entity or provider of utilization, medical necessity, coding, and billing requirements of the Secretary.
									
										(5)
 The term health care entity or provider includes any non-Department health care entity or provider, but does not include any Federal health care entity or provider.
									.
					
						(b)
						Clerical amendment
 The table of sections at the beginning of such chapter is amended by inserting after the item related to section 1703C, as added by section 104 of this Act, the following new item:
						
							
								1703D. Prompt payment
									standard.
							.
					112.Authority to pay for authorized care not subject to an
						agreement
 (a)In generalSubchapter IV of chapter 81 is amended by adding at the end the following new section:  8159.Authority to pay for services authorized but not subject to an agreement (a)In generalIf, in the course of furnishing hospital care, a medical service, or an extended care service authorized by the Secretary and pursuant to a contract, agreement, or other arrangement with the Secretary, a provider who is not a party to the contract, agreement, or other arrangement furnishes hospital care, a medical service, or an extended care service that the Secretary considers necessary, the Secretary may compensate the provider for the cost of such care or service.
 (b)New contracts and agreementsThe Secretary shall take reasonable efforts to enter into a contract, agreement, or other arrangement with a provider described in subsection (a) to ensure that future care and services authorized by the Secretary and furnished by the provider are subject to such a contract, agreement, or other arrangement..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 8158 the following new item:
						8159. Authority to pay for
									services authorized but not
			 subject to an agreement..
					113.Improvement of	authority to recover the cost of services furnished for non-service-connected
			 disabilities
 (a)Broadening scope of applicabilitySection 1729 is amended— (1)in subsection (a)—
 (A)in paragraph (2)(A)— (i)by striking the veteran’s and inserting the individual’s; and
 (ii)by striking the veteran and inserting the individual; and
 (B)in paragraph (3)— (i)in the matter preceding subparagraph (A), by striking the veteran and inserting the individual; and
 (ii)in subparagraph (A), by striking the veteran’s and inserting the individual’s;
 (2)in subsection (b)— (A)in paragraph (1)—
 (i)by striking the veteran and inserting the individual; and
 (ii)by striking the veteran’s and inserting the individual’s; and
 (B)in paragraph (2)— (i)in subparagraph (A)—
 (I)by striking the veteran and inserting the individual; and
 (II)by striking the veteran’s and inserting the individual’s; and
 (ii)in subparagraph (B)— (I)in clause (i), by striking the veteran and inserting the individual; and
 (II)in clause (ii)— (aa)by striking the veteran and inserting the individual; and
 (bb)by striking the veteran’s each place it appears and inserting the individual’s;
 (3)in subsection (e), by striking A veteran and inserting An individual; and
 (4)in subsection (h)— (A)in paragraph (1)—
 (i)in the matter preceding subparagraph (A), by striking a veteran and inserting an individual;
 (ii)in subparagraph (A), by striking the veteran and inserting the individual; and
 (iii)in subparagraph (B), by striking the veteran and inserting the individual; and
 (B)in paragraph (2)— (i)by striking A veteran and inserting An individual;
 (ii)by striking a veteran and inserting an individual; and (iii)by striking the veteran and inserting the individual.
 (b)Modification of authoritySubsection (a)(1) of such section is amended by striking (1) Subject and all that follows through the period and inserting the following: (1) Subject to the provisions of this section, in any case in which the United States is required by law to furnish or pay for care or services under this chapter for a non-service-connected disability described in paragraph (2) of this subsection, the United States has the right to recover or collect from a third party the reasonable charges of care or services so furnished or paid for to the extent that the recipient or provider of the care or services would be eligible to receive payment for such care or services from such third party if the care or services had not been furnished or paid for by a department or agency of the United States.
 (c)Modification of eligible individualsSubparagraph (D) of subsection (a)(2) of such section is amended to read as follows:  (D)that is incurred by an individual who is entitled to care (or payment of the expenses of care) under a health-plan contract..
 114.Processing of claims for reimbursement through electronic interfaceThe Secretary of Veterans Affairs may enter into an agreement with a third-party entity to process, through the use of an electronic interface, claims for reimbursement for health care provided under the laws administered by the Secretary.
				CEducation and training programs
				121.Education program on health care options
 (a)In generalThe Secretary of Veterans Affairs shall develop and administer an education program that teaches veterans about their health care options through the Department of Veterans Affairs.
 (b)ElementsThe program under subsection (a) shall— (1)teach veterans about—
 (A)eligibility criteria for care from the Department set forth under sections 1703, as amended by section 101 of this Act, and 1710 of title 38, United States Code;
 (B)priority groups for enrollment in the system of annual patient enrollment under section 1705(a) of such title;
 (C)the copayments and other financial obligations, if any, required of certain individuals for certain services; and
 (D)how to utilize the access guidelines and standards for quality established under sections 1703B and 1703C of such title.
 (2)teach veterans about the interaction between health insurance (including private insurance, Medicare, Medicaid, the TRICARE program, the Indian Health Service, tribal health programs, and other forms of insurance) and health care from the Department; and
 (3)provide veterans with information on what to do when they have a complaint about health care received from the Department (whether about the provider, the Department, or any other type of complaint).
 (c)AccessibilityIn developing the education program under this section, the Secretary shall ensure that materials under such program are accessible —
 (1)to veterans who may not have access to the Internet; and
 (2)to veterans in a manner that complies with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.).
						(d)Annual evaluation and report
 (1)EvaluationThe Secretary shall develop a method to evaluate the effectiveness of the education program under this section and evaluate the program using the method not less frequently than once each year.
 (2)ReportNot less frequently than once each year, the Secretary shall submit to Congress a report on the findings of the Secretary with respect to the most recent evaluation conducted by the Secretary under paragraph (1).
 (e)DefinitionsIn this section: (1)MedicaidThe term Medicaid means the Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.).
 (2)MedicareThe term Medicare means the Medicare program under title XVIII of such Act (42 U.S.C. 1395 et seq.).
 (3)Tricare programThe term TRICARE program has the meaning given that term in section 1072 of title 10, United States Code.
						122.Training program for administration of non-Department of Veterans
						Affairs health care
 (a)Establishment of programThe Secretary of Veterans Affairs shall develop and implement a training program to train employees and contractors of the Department of Veterans Affairs on how to administer non-Department health care programs, including the following:
 (1)Reimbursement for non-Department emergency room care. (2)The Veterans Community Care Program under section 1703 of such title, as amended by section 101.
 (3)Management of prescriptions pursuant to improvements under section 131. (b)Annual evaluation and reportThe Secretary shall—
 (1)develop a method to evaluate the effectiveness of the training program developed and implemented under subsection (a);
 (2)evaluate such program not less frequently than once each year; and (3)not less frequently than once each year, submit to Congress the findings of the Secretary with respect to the most recent evaluation carried out under paragraph (2).
						123.Continuing medical education for non-Department medical professionals
					(a)Establishment of program
 (1)In generalThe Secretary of Veterans Affairs shall establish a program to provide continuing medical education material to non-Department medical professionals.
 (2)Education providedThe program established under paragraph (1) shall include education on the following: (A)Identifying and treating common mental and physical conditions of veterans and family members of veterans.
 (B)The health care system of the Department of Veterans Affairs. (C)Such other matters as the Secretary considers appropriate.
 (b)Material providedThe continuing medical education material provided to non-Department medical professionals under the program established under subsection (a) shall be the same material provided to medical professionals of the Department to ensure that all medical professionals treating veterans have access to the same materials, which supports core competencies throughout the community.
					(c)Administration of program
 (1)In generalThe Secretary shall administer the program established under subsection (a) to participating non-Department medical professionals through an Internet website of the Department of Veterans Affairs.
 (2)Curriculum and credit providedThe Secretary shall determine the curriculum of the program and the number of hours of credit to provide to participating non-Department medical professionals for continuing medical education.
 (3)AccreditationThe Secretary shall ensure that the program is accredited in as many States as practicable. (4)Consistency with existing rulesThe Secretary shall ensure that the program is consistent with the rules and regulations of the following:
 (A)The medical licensing agency of each State in which the program is accredited. (B)Such medical credentialing organizations as the Secretary considers appropriate.
 (5)User costThe Secretary shall carry out the program at no cost to participating non-Department medical professionals.
 (6)Monitoring, evaluation, and reportThe Secretary shall monitor the utilization of the program established under subsection (a), evaluate its effectiveness, and report to Congress on utilization and effectiveness not less frequently than once each year.
 (d)Non-Department medical professional definedIn this section, the term non-Department medical professional means any individual who is licensed by an appropriate medical authority in the United States and is in good standing, is not an employee of the Department of Veterans Affairs, and provides care to veterans or family members of veterans under the laws administered by the Secretary of Veterans Affairs.
					DOther matters relating to non-Department of Veterans Affairs providers
				131.Establishment of processes to ensure safe opioid prescribing practices by non-Department of
			 Veterans Affairs health care providers
 (a)Receipt and review of guidelinesThe Secretary of Veterans Affairs shall ensure that all covered health care providers are provided a copy of and certify that they have reviewed the evidence-based guidelines for prescribing opioids set forth by the Opioid Safety Initiative of the Department of Veterans Affairs under sections 911(a)(2) and 912(c) of the Jason Simcakoski Memorial and Promise Act (Public Law 114–198; 38 U.S.C. 1701 note) before first providing care under the laws administered by the Secretary and at any time when those guidelines are modified thereafter.
 (b)Inclusion of medical history and current medicationsThe Secretary shall implement a process to ensure that, if care of a veteran by a covered health care provider is authorized under the laws administered by the Secretary, the document authorizing such care includes the relevant medical history of the veteran and a list of all medications prescribed to the veteran.
					(c)Submittal of prescriptions
 (1)In generalExcept as provided in paragraph (3), the Secretary shall require, to the maximum extent practicable, each non-Department health care provider to submit prescriptions for opioids—
 (A)to the Department for prior authorization for the prescribing of a limited amount of opioids under contracts the Department has with retail pharmacies; or
 (B)directly to a pharmacy of the Department for dispensing of the prescriptions. (2)Responsibility of Department for recording and monitoringIn carrying out paragraph (1) and upon the receipt by the Department of the prescription for opioids to veterans under laws administered by the Secretary, the Secretary shall—
 (A)ensure the Department is responsible for the recording of the prescription in the electronic health record of the veteran; and
 (B)enable other monitoring of the prescription as outlined in the Opioid Safety Initiative of the Department.
							(3)Exception
 (A)In generalA covered health care provider is not required under paragraph (1)(B) to submit an opioid prescription directly to a pharmacy of the Department if—
 (i)the health care provider determines that there is an immediate medical need for the prescription, including an urgent or emergent prescription or a prescription dispensed as part of an opioid treatment program that provides office-based medications; and
 (ii)(I)following an inquiry into the matter, a pharmacy of the Department notifies the health care provider that it cannot fill the prescription in a timely manner; or
 (II)the health care provider determines that the requirement under paragraph (1)(B) would impose an undue hardship on the veteran, including with respect to travel distances, as determined by the Secretary.
 (B)Notification to DepartmentIf a covered health care provider uses an exception under subparagraph (A) with respect to an opioid prescription for a veteran, the health care provider shall, on the same day the prescription is written, submit to the Secretary for inclusion in the electronic health record of the veteran a notice, in such form as the Secretary may establish, providing information about the prescription and describing the reason for the exception.
							(C)Report
 (i)In generalNot less frequently than quarterly, the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report evaluating the compliance of covered health care providers with the requirements under this paragraph and setting forth data on the use by health care providers of exceptions under subparagraph (A) and notices under subparagraph (B).
 (ii)ElementsEach report required by clause (i) shall include the following with respect to the quarter covered by the report:
 (I)The number of exceptions used under subparagraph (A) and notices received under subparagraph (B). (II)The rate of compliance by the Department with the requirement under subparagraph (B) to include such notices in the health records of veterans.
 (III)The identification of any covered health care providers that, based on criteria prescribed by the Secretary, are determined by the Secretary to be statistical outliers regarding the use of exceptions under subparagraph (A).
									(d)Use of Opioid Safety Initiative guidelines
 (1)In generalIf a director of a medical center of the Department or a Veterans Integrated Service Network determines that the opioid prescribing practices of a covered health care provider conflicts with or is otherwise inconsistent with the standards of appropriate and safe care, as that term is used in section 913(d) of the Jason Simcakoski Memorial and Promise Act (Public Law 114–198; 38 U.S.C. 1701 note), the director shall take such action as the director considers appropriate to ensure the safety of all veterans receiving care from that health care provider, including removing or directing the removal of any such health care provider from provider networks or otherwise refusing to authorize care of veterans by such health care provider in any program authorized under the laws administered by the Secretary.
 (2)Inclusion in contractsThe Secretary shall ensure that any contracts entered into by the Secretary with third parties involved in administering programs that provide care in the community to veterans under the laws administered by the Secretary specifically grant the authority set forth in paragraph (1) to such third parties and to the directors described in that paragraph, as the case may be.
 (e)Denial or revocation of eligibility of non-Department providersThe Secretary shall deny or revoke the eligibility of a non-Department health care provider to provide health care to veterans under the laws administered by the Secretary if the Secretary determines that the opioid prescribing practices of the provider—
 (1)violate the requirements of a medical license of the health care provider; or (2)detract from the ability of the health care provider to deliver safe and appropriate health care.
 (f)Covered health care provider definedIn this section, the term covered health care provider means a non-Department of Veterans Affairs health care provider who provides health care to veterans under the laws administered by the Secretary of Veterans Affairs.
 132.Improving information sharing with community providersSection 7332(b)(2) is amended by striking subparagraph (H) and inserting the following new subparagraphs:
					
 (H)(i)To a non-Department entity (including private entities and other Federal agencies) for purposes of providing health care, including hospital care, medical services, and extended care services, to patients.
 (ii)An entity to which a record is disclosed under this subparagraph may not disclose or use such record for a purpose other than that for which the disclosure was made.
 (I)To a third party in order to recover or collect reasonable charges for care furnished to, or paid on behalf of, a patient in connection with a non-service connected disability as permitted by section 1729 of this title or for a condition for which recovery is authorized or with respect to which the United States is deemed to be a third party beneficiary under the Act entitled An Act to provide for the recovery from tortiously liable third persons of the cost of hospital and medical care and treatment furnished by the United States (Public Law 87–693; 42 U.S.C. 2651 et seq.; commonly known as the Federal Medical Care Recovery Act)..
				133.Competency standards for non-Department of Veterans Affairs health care
			 providers
 (a)Establishment of standards and requirementsThe Secretary of Veterans Affairs shall establish standards and requirements for the provision of care by non-Department of Veterans Affairs health care providers in clinical areas for which the Department of Veterans Affairs has special expertise, including post-traumatic stress disorder, military sexual trauma-related conditions, and traumatic brain injuries.
 (b)Condition for eligibility to participate in Veterans Choice ProgramEach non-Department of Veterans Affairs health care provider shall meet the standards and requirements established pursuant to subsection (a) before entering into a contact with the Department of Veterans Affairs to participate in the Veterans Choice Program under section 101 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note). Non-Department of Veterans Affairs health care providers participating in the Veterans Choice Program shall fulfill training requirements established by the Secretary on how to deliver evidence-based treatments in the clinical areas for which the Department of Veterans Affairs has special expertise.
					EOther non-Department health care matters
 141.Plans for Use of Supplemental Appropriations RequiredWhenever the Secretary submits to Congress a request for supplemental appropriations or any other appropriation outside the standard budget process to address a budgetary issue affecting the Department of Veterans Affairs, the Secretary shall, not later than 45 days before the date on which such budgetary issue would start affecting a program or service, submit to Congress a justification for the request, including a plan that details how the Secretary intends to use the requested appropriation and how long the requested appropriation is expected to meet the needs of the Department and certification that the request was made using an updated and sound actuarial analysis.
				142.Veterans Choice Fund
 flexibilitySection 802 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note) is amended—
 (1)in subsection (c)— (A)in paragraph (1), by striking by paragraph (3) and inserting in paragraphs (3) and (4); and
 (B)by adding at the end the following new paragraph:  (4)Permanent authority for other usesBeginning in fiscal year 2019, amounts remaining in the Veterans Choice Fund may be used to furnish hospital care, medical services, and extended care services to individuals pursuant to chapter 17 of title 38, United States Code, at non-Department facilities, including pursuant to non-Department provider programs other than the program established by section 101. Such amounts shall be available in addition to amounts available in other appropriations accounts for such purposes.; and
 (2)in subsection (d)(1), by striking to subsection (c)(3) and inserting to paragraphs (3) and (4) of subsection (c). 143.Sunset of Veterans Choice ProgramSubsection (p) of section 101 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note) is amended to read as follows:
					
 (p)Authority To furnish care and servicesThe Secretary may not use the authority under this section to furnish care and services after December 31, 2018..
				144.Conforming amendments
					(a)In general
 (1)Title 38Title 38, United States Code, is amended— (A)in section 1712(a)—
 (i)in paragraph (3), by striking under clause (1), (2), or (5) of section 1703(a) of this title and inserting or entered an agreement; and
 (ii)in paragraph (4)(A), by striking under the provisions of this subsection and section 1703 of this title; (B)in section 1712A(e)(1)—
 (i)by inserting or agreements after contracts; and
 (ii)by striking (under sections 1703(a)(2) and 1710(a)(1)(B) of this title); and
 (C)in section 2303(a)(2)(B)(i), by striking with section 1703 and inserting with sections 1703A, 8111, and 8153.
 (2)Social Security ActSection 1866(a)(1)(L) of the Social Security Act (42 U.S.C. 1395cc(a)(1)(L)) is amended by striking under section 1703 and inserting under chapter 17.
 (3)Veterans' Benefits Improvements Act of 1994Section 104(a)(4)(A) of the Veterans' Benefits Improvements Act of 1994 (Public Law 103–446; 38 U.S.C. 1117 note) is amended by striking in section 1703 and inserting in sections 1703A, 8111, and 8153.
 (b)Effective dateThe amendments made by subsection (a) shall take effect on the date described in section 101(b).
					IIImproving Department of Veterans Affairs health care delivery
			APersonnel practices
				IAdministration
					201.Licensure of health care professionals of the Department of Veterans
						Affairs providing treatment via telemedicine
 (a)In generalChapter 17 is amended by inserting after section 1730A the following new section:
							
								1730B.Licensure of health care professionals providing treatment
									via telemedicine
 (a)In generalNotwithstanding any provision of law regarding the licensure of health care professionals, a covered health care professional may practice the health care profession of the health care professional at any location in any State, regardless of where the covered health care professional or the patient is located, if the covered health care professional is using telemedicine to provide treatment to an individual under this chapter.
 (b)Covered health care professionalsFor purposes of this section, a covered health care professional is any health care professional who—
 (1)is an employee of the Department appointed under the authority under section 7306, 7401, 7405, 7406, or 7408 of this title or title 5;
 (2)is authorized by the Secretary to provide health care under this chapter;
 (3)is required to adhere to all standards of quality relating to the provision of medicine in accordance with applicable policies of the Department; and
 (4)has an active, current, full, and unrestricted license, registration, or certification in a State to practice the health care profession of the health care professional.
 (c)Property of Federal governmentSubsection (a) shall apply to a covered health care professional providing treatment to a patient regardless of whether the covered health care professional or patient is located in a facility owned by the Federal Government during such treatment.
 (d)Relation to State law(1)The provisions of this section shall supersede any provisions of the law of any State to the extent that such provision of State law are inconsistent with this section.
 (2)No State shall deny or revoke the license, registration, or certification of a covered health care professional who otherwise meets the qualifications of the State for holding the license, registration, or certification on the basis that the covered health care professional has engaged or intends to engage in activity covered by subsection (a).
 (e)Rule of constructionNothing in this section may be construed to remove, limit, or otherwise affect any obligation of a covered health care professional under the Controlled Substances Act (21 U.S.C. 801 et seq.)..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 17 of such title is amended by inserting after the item relating to section 1730A the following new item:
							1730B. Licensure of health
									care professionals
			 providing treatment via
									telemedicine..
						(c)Report on telemedicine
 (1)In generalNot later than one year after the earlier of the date on which services provided under section 1730B of title 38, United States Code, as added by subsection (a), first occur or regulations are promulgated to carry out such section, the Secretary of Veterans Affairs shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the effectiveness of the use of telemedicine by the Department of Veterans Affairs.
 (2)ElementsThe report required by paragraph (1) shall include an assessment of the following:
 (A)The satisfaction of veterans with telemedicine furnished by the Department.
 (B)The satisfaction of health care providers in providing telemedicine furnished by the Department.
 (C)The effect of telemedicine furnished by the Department on the following:
 (i)The ability of veterans to access health care, whether from the Department or from non-Department health care providers.
 (ii)The frequency of use by veterans of telemedicine. (iii)The productivity of health care providers.
 (iv)Wait times for an appointment for the receipt of health care from the Department.
 (v)The use by veterans of in-person services at Department facilities and non-Department facilities.
 (D)The types of appointments for the receipt of telemedicine furnished by the Department that were provided during the one-year period preceding the submittal of the report.
 (E)The number of appointments for the receipt of telemedicine furnished by the Department that were requested during such period, disaggregated by medical facility.
 (F)Savings by the Department, if any, including travel costs, from furnishing health care through the use of telemedicine during such period.
								202.Role of podiatrists in Department of Veterans Affairs
						(a)Inclusion as physician
 (1)In generalSubchapter I of chapter 74 is amended by adding at the end the following new section:
								
									7413.Treatment of podiatrists; clinical oversight standards
 (a)PodiatristsExcept as provided by subsection (b), a doctor of podiatric medicine who is appointed as a podiatrist under section 7401(1) of this title is eligible for any supervisory position in the Veterans Health Administration to the same degree that a physician appointed under such section is eligible for the position.
 (b)Establishment of clinical oversight standardsThe Secretary, in consultation with appropriate stakeholders, shall establish standards to ensure that specialists appointed in the Veterans Health Administration to supervisory positions do not provide direct clinical oversight for purposes of peer review or practice evaluation for providers of other clinical specialties..
 (2)Clerical amendmentThe table of sections at the beginning of chapter 74 is amended by inserting after the item relating to section 7412 the following new item:
								7413. Treatment of podiatrists; clinical oversight standards..
							(b)Modification and clarification of pay grade
 (1)GradeThe list in section 7404(b) of such title is amended— (A)by striking PHYSICIAN AND DENTIST SCHEDULE and inserting PHYSICIAN AND SURGEON (MD/DO), PODIATRIC SURGEON (DPM), AND DENTIST AND ORAL SURGEON (DDS, DMD) SCHEDULE;
 (B)by striking, Physician grade and inserting Physician and surgeon grade; and (C)by striking PODIATRIST, CHIROPRACTOR, AND and inserting CHIROPRACTOR AND.
 (2)ApplicationThe amendments made by paragraph (1) shall apply with respect to a pay period of the Department of Veterans Affairs beginning on or after the date that is 30 days after the date of the enactment of this Act.
							203.Modification of treatment of certified clinical perfusionists of the Department
 (a)AppointmentSection 7401(1) is amended by inserting certified clinical perfusionists, after physician assistants,. (b)Increases in rates of basic paySection 7455(c)(1) is amended by inserting certified clinical perfusionists, after pharmacists,.
						204.Amending statutory requirements for the position of the Chief Officer of the Readjustment
 Counseling ServiceSection 7309(b)(2) is amended— (1)in subparagraph (B), by striking in the Readjustment Counseling Service; and
 (2)in subparagraph (C), by striking in the Readjustment Counseling Service. 205.Technical amendment to appointment and compensation system for directors of medical centers and directors of Veterans Integrated Service NetworksSection 7404(d) is amended by striking Except and inserting Except for positions described in section 7401(4) of this title and except.
					206.Identification and staffing of certain health care vacancies
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall identify and fully staff—
 (1)all mental health vacancies within the Department of Veterans Affairs; and (2)all primary care and mental health vacancies in Patient Aligned Care Teams of the Department.
 (b)ReportNot later than 210 days after the date of the enactment of this Act, the Secretary shall submit to Congress a report that specifies—
 (1)whether the Department has complied with the requirements under subsection (a); and (2)if the Secretary has not complied with such requirements—
 (A)how many vacancies described in subsection (a) remain; and (B)why the Department was unable to fill such vacancies.
								207.Department of Veterans Affairs personnel transparency
						(a)Publication of staffing and vacancies
 (1)Website requiredNot later than 30 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall make publicly available on an Internet website of the Department of Veterans Affairs the following information, which shall be displayed by departmental component or, in the case of information relating to Veterans Health Administration positions, by medical facility:
 (A)The number of personnel encumbering positions. (B)The number of accessions and de-accessions of personnel during the month preceding the date of the publication of the information.
 (C)The number of vacancies, by occupation. (D)The number of active job postings that have been filled during the 30-day period ending on the date of publication of the information, including the length of time for which each position was posted prior to being filled.
 (2)Update of informationThe Secretary shall update the information on the website required under paragraph (1) on a monthly basis.
 (3)Treatment of contractor positionsAny Department of Veterans Affairs position that is filled through a contractor employee may not be treated as a Department position for purposes of the information required to be published under paragraph (1).
 (4)Inspector General reviewOn a semi-annual basis, the Inspector General of the Department shall review the administration of the website required under paragraph (1) and make recommendations relating to the improvement of such administration.
 (b)Report to CongressThe Secretary of Veterans Affairs shall submit to Congress an annual report on the steps the Department is taking to achieve full staffing capacity. Each such report shall include the amount of additional funds necessary to enable the Department to reach full staffing capacity.
						208.Program on establishment of peer specialists in patient aligned care
			 team settings within medical centers of Department of Veterans Affairs
 (a)Program requiredThe Secretary of Veterans Affairs shall carry out a program to establish not fewer than two peer specialists in patient aligned care teams at medical centers of the Department of Veterans Affairs to promote the use and integration of services for mental health, substance use disorder, and behavior health in a primary care setting.
 (b)Timeframe for establishment of programThe Secretary shall carry out the program at medical centers of the Department as follows: (1)Not later than December 31, 2018, at not fewer than 25 medical centers of the Department.
 (2)Not later than December 31, 2019, at not fewer than 50 medical centers of the Department.
							(c)Selection of locations
 (1)In generalThe Secretary shall select medical centers for the program as follows: (A)Not fewer than five shall be medical centers of the Department that are designated by the Secretary as polytrauma centers.
 (B)Not fewer than ten shall be medical centers of the Department that are not designated by the Secretary as polytrauma centers.
 (2)ConsiderationsIn selecting medical centers for the program under paragraph (1), the Secretary shall consider the feasibility and advisability of selecting medical centers in the following areas:
 (A)Rural areas and other areas that are underserved by the Department. (B)Areas that are not in close proximity to an active duty military installation.
 (C)Areas representing different geographic locations, such as census tracts established by the Bureau of the Census.
 (d)Gender-Specific servicesIn carrying out the program at each location selected under subsection (c), the Secretary shall ensure that—
 (1)the needs of female veterans are specifically considered and addressed; and (2)female peer specialists are made available to female veterans who are treated at each location.
 (e)Engagement with community providersAt each location selected under subsection (c), the Secretary shall consider ways in which peer specialists can conduct outreach to health care providers in the community who are known to be serving veterans to engage with those providers and veterans served by those providers.
						(f)Reports
							(1)Periodic reports
 (A)In generalNot later than 180 days after the date of the enactment of this Act, and not less frequently than once every 180 days thereafter until the Secretary determines that the program is being carried out at the last location to be selected under subsection (c), the Secretary shall submit to Congress a report on the program.
 (B)ElementsEach report required by subparagraph (A) shall, with respect to the 180-day period preceding the submittal of the report, include the following:
 (i)The findings and conclusions of the Secretary with respect to the program. (ii)An assessment of the benefits of the program to veterans and family members of veterans.
 (iii)An assessment of the effectiveness of peer specialists in engaging under subsection (e) with health care providers in the community and veterans served by those providers.
 (2)Final reportNot later than 180 days after the Secretary determines that the program is being carried out at the last location to be selected under subsection (c), the Secretary shall submit to Congress a report detailing the recommendations of the Secretary as to the feasibility and advisability of expanding the program to additional locations.
							209.Pilot program on increasing the use of medical scribes to maximize the efficiency of physicians at
			 medical facilities of the Department of Veterans Affairs
 (a)In generalCommencing not later than 120 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall carry out a pilot program to increase the use of medical scribes to maximize the efficiency of physicians at medical facilities of the Department of Veterans Affairs.
 (b)DurationThe Secretary shall carry out the pilot program during the 18-month period beginning on the date of the commencement of the pilot program.
 (c)LocationsThe Secretary shall carry out the pilot program at not fewer than five medical facilities of the Department—
 (1)at which the Secretary has determined there is a high volume of patients; or (2)that are located in rural areas and at which the Secretary has determined there is a shortage of physicians and each physician has a high caseload.
							(d)Contracts
 (1)In generalIn carrying out the pilot program, the Secretary shall enter into a contract with one or more appropriate nongovernmental entities described in paragraph (2).
 (2)Appropriate nongovernmental entities describedAn appropriate nongovernmental entity described in this paragraph is an entity that trains and employs professional medical scribes who specialize in the collection of medical data and data entry into electronic health records.
							(e)Collection of data
 (1)In generalThe Secretary shall collect data on the pilot program to determine the effectiveness of the pilot program in increasing the efficiency of physicians at medical facilities of the Department.
 (2)ElementsThe data collected under paragraph (1) shall include the following with respect to each medical facility participating in the pilot program:
 (A)The average wait time for a veteran to receive care from a physician at such medical facility before implementation of the pilot program.
 (B)The average wait time for a veteran to receive care from such a physician after implementation of the pilot program.
 (C)The average number of patients that such a physician is able to see on a daily basis before implementation of the pilot program.
 (D)The average number of patients that such a physician is able to see on a daily basis after implementation of the pilot program.
 (E)The average amount of time such a physician spends on documentation on a daily basis before implementation of the pilot program.
 (F)The average amount of time such a physician spends on documentation on a daily basis after implementation of the pilot program.
 (G)The satisfaction and retention scores of each such physician before implementation of the pilot program.
 (H)The satisfaction and retention scores of each such physician after implementation of the pilot program.
 (I)The patient satisfaction scores for each such physician before implementation of the pilot program. (J)The patient satisfaction scores for each such physician after implementation of the pilot program.
 (K)The patient satisfaction scores for their health care experience before implementation of the pilot program.
 (L)The patient satisfaction scores for their health care experience after implementation of the pilot program.
								(f)Report
 (1)In generalNot later than 180 days after the commencement of the pilot program, and not less frequently than once every 180 days thereafter for the duration of the pilot program, the Secretary shall submit to Congress a report on the pilot program.
 (2)ElementsEach report required by paragraph (1) shall include the following:
 (A)The number of medical facilities of the Department that are participating in the pilot program. (B)With respect to each such medical facility, an assessment of the effects that participation in the pilot program has had on the following—
 (i)Maximizing the efficiency of physicians at such medical facility. (ii)Reducing average wait times for appointments.
 (iii)Improving access of patients to electronic medical records. (iv)Mitigating physician shortages by increasing the productivity of physicians.
 (C)All data collected under subsection (e). (D)Such recommendations as the Secretary may have with respect to the extension or expansion of the pilot program.
 (g)Medical scribe definedIn this section, the term medical scribe means a member of the medical team hired and trained specifically and exclusively to perform documentation in an electronic health record to maximize the productivity of a physician.
						210.Sense of Congress regarding Department of Veterans Affairs staffing levels
 (a)FindingsCongress makes the following findings: (1)The Department of Veterans Affairs needs to fill at least 35,000 positions.
 (2)Prolonged personnel vacancies in the Department result in staffing shortages that cause veterans to receive delayed benefits and services.
 (b)Sense of CongressIt is the sense of Congress that the Department should make the resolution of staffing shortages a top priority.
						IIEducation and training
					211.Graduate medical education and residency
						(a)Increase in number of graduate medical education residency positions
 (1)In generalThe Secretary of Veterans Affairs shall increase the number of graduate medical education residency positions at covered facilities by up to 1,500 positions in the 10-year period beginning on the date of the enactment of this Act.
 (2)Covered facilitiesFor purposes of this section, a covered facility is any of the following:
 (A)A facility of the Department of Veterans Affairs. (B)A facility operated by an Indian tribe or a tribal organization, as those terms are defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
 (C)A facility operated by the Indian Health Service. (D)A Federally-qualified health center, as defined in section 1905(l)(2)(B) of the Social Security Act (42 U.S.C. 1396d(l)(2)(B)).
 (E)A community health center. (F)A facility operated by the Department of Defense.
 (G)Such other health care facility as the Secretary considers appropriate for purposes of this section.
 (3)Stipends and benefitsThe Secretary may pay stipends and provide benefits for residents in positions under paragraph (1), regardless of whether they have been assigned in a Department facility.
 (4)Parameters for location, affiliate sponsor, and durationWhen determining characteristics of residency positions under paragraph (1), the Secretary shall consider the extent to which there is a clinical need for providers, as determined by the following:
 (A)The ratio of veterans to health care providers of the Department for a standardized geographic area surrounding a facility, including a separate ratio for general practitioners and specialists.
 (B)Whether the local community is medically underserved. (C)Whether the facility is located in a rural or remote area.
 (D)Such other criteria as the Secretary considers important in determining which facilities are not adequately serving area veterans.
 (5)Parameters for types of specialtiesWhen determining the types of specialties to be included in residency positions under paragraph (1), the Secretary shall consider the following:
 (A)The types of specialties that improve the quality and coverage of medical services provided to veterans.
 (B)The range of clinical specialties covered by providers in standardized geographic areas surrounding facilities.
 (C)Whether the specialty is included in the most recent staffing shortage determination of the Department under section 7412 of title 38, United States Code.
 (b)Application To participateTo participate as a resident in one of the positions increased under subsection (a)(1), an individual shall submit to the Secretary an application therefor together with an agreement described in subsection (d) under which the participant agrees to serve a period of obligated service in the Veterans Health Administration as provided in the agreement in return for payment of stipend and benefit support as provided in the agreement.
						(c)Selection
 (1)In generalAn individual becomes a participant in a residency program under this section upon the Secretary's approval of the individual's application under subsection (b) and the Secretary's acceptance of the agreement under subsection (d) (if required).
 (2)NoticeUpon the Secretary's approval of an individual's participation in the program under paragraph (1), the Secretary shall promptly notify the individual of that approval. Such notice shall be in writing.
							(d)Agreement
 (1)In generalAn agreement between the Secretary and a resident in a position under subsection (a)(1) shall be in writing and shall be signed by the resident containing such terms as the Secretary may specify.
 (2)RequirementsThe agreement must specify the terms of the service obligation resulting from participating as a resident under this section, including by requiring a service obligation equal to the number of years of stipend and benefit support.
 (e)Conditions of employmentThe Secretary may prescribe the conditions of employment of individuals appointed to positions under subsection (a)(1), including necessary training, and the customary amount and terms of pay for such positions during the period of such employment and training.
						(f)Obligated service
 (1)In generalEach individual appointed to a position under subsection (a)(1) shall provide service as a full-time employee of the Department for the period of obligated service provided in the agreement of the participant entered into under subsection (d). Such service shall be provided in the full-time clinical practice of such participant's profession or in another health care position in an assignment or location determined by the Secretary.
 (2)Commencement dateNot later than 60 days before the date on which an individual commences serving in a position under subsection (a)(1), the Secretary shall notify the individual of such date. Such date shall be the first day of the individual's period of obligated service.
							(g)Breach of agreement: liability
 (1)PenaltyAn individual appointed under this section to a position under subsection (a)(1) (other than an individual who is liable under paragraph (2)) who fails to accept payment, or instructs the educational institution in which the individual is enrolled not to accept payment, in whole or in part, for a residency under the agreement entered into under subsection (d) of this title shall be liable to the United States for liquidated damages in the amount of $1,500. Such liability is in addition to any period of obligated service or other obligation or liability under the agreement.
							(2)Liability
 (A)In generalAn individual appointed to a position under subsection (a)(1) shall be liable to the United States for the amount which has been paid to or on behalf of the individual under the agreement if any of the following occurs:
 (i)The individual is dismissed from the position for disciplinary reasons.
 (ii)The individual voluntarily terminates the residency before the completion of such course of training.
 (iii)The individual loses the individual's license, registration, or certification to practice the individual's health care profession in a State.
 (B)Liability supplants service obligationLiability under this paragraph is in lieu of any service obligation arising under the individual's agreement under subsection (d).
								(h)Recovery
 (1)In generalIf an individual breaches the individuals's agreement under subsection (d) by failing (for any reason) to complete such individual's period of obligated service, the United States shall be entitled to recover from the individual an amount equal to the product of—
 (A)three; (B)the sum of—
 (i)the amounts paid under this section to or on behalf of the individual; and
 (ii)the interest on such amounts that would be payable if at the time the amounts were paid they were loans bearing interest at the maximum legal prevailing rate, as determined by the Treasurer of the United States; and
 (C)the quotient of— (i)the difference between—
 (I)the total number of months in the individual's period of obligated service; and
 (II)the number of months of such period served by the individual; and
 (ii)the total number of months in the individual's period of obligated service.
 (2)Period of recoveryAny amount which the United States is entitled to recover under this subsection shall be paid to the United States not later than the date that is one year after the date of the breach of the agreement.
							(i)Annual report
 (1)In generalNot later than one year after the date of the enactment of this Act and not less frequently than once each year thereafter, the Secretary shall submit to the appropriate committees of Congress a report on the implementation of this section during the previous year.
 (2)ContentsEach report submitted under paragraph (1) shall include, for the period covered by the report, the following:
 (A)The number of positions described in subsection (a) that were filled. (B)The location of each such position.
 (C)The academic affiliate associated with each such position. (D)A description of the challenges faced in filling the positions described in subsection (a) and the actions the Secretary has taken to address such challenges.
 (3)Appropriate committees of Congress definedIn this subsection, the term appropriate committees of Congress means—
 (A)the Committee on Veterans’ Affairs and the Committee on Appropriations of the Senate; and
 (B)the Committee on Veterans’ Affairs and the Committee on Appropriations of the House of Representatives.
								212.Pilot program to establish or affiliate with graduate medical residency
						programs at facilities operated by Indian tribes,
			 tribal organizations, and
						the Indian Health Service in rural areas
 (a)Pilot program requiredThe Secretary of Veterans Affairs, in consultation with the Director of the Indian Health Service and such other persons as the Secretary considers appropriate, shall carry out a pilot program—
 (1)to establish graduate medical education residency training programs at covered facilities; or
 (2)to affiliate with established programs described in paragraph (1).
 (b)Covered facilitiesFor purposes of the pilot program, a covered facility is any facility—
 (1)(A)described in subparagraph (B) or (C) of section 211(a)(2); or
 (B)with an agreement with the Department described in section 101(d)(1); and (2)located in a rural or remote area.
							(c)Locations
 (1)In generalThe Secretary shall carry out the pilot program at not more than five covered facilities that have been selected by the Secretary for purposes of the pilot program.
 (2)CriteriaThe Secretary shall establish criteria for selecting covered facilities under paragraph (1).
 (d)DurationThe Secretary shall carry out the pilot program during the eight-year period beginning on the date that is 180 days after the date of the enactment of this Act.
 (e)Reimbursement of costsThe Secretary shall reimburse each covered facility participating in the pilot program for the following costs associated with the pilot program:
 (1)Curriculum development. (2)Recruitment, training, supervision, and retention of residents and faculty.
 (3)Accreditation of programs of education under the pilot program by the Accreditation Council for Graduate Medical Education (ACGME) or the American Osteopathic Association (AOA).
 (4)The portion of faculty salaries attributable to activities relating to carrying out the pilot program.
 (5)Payment for expenses relating to providing medical education under the pilot program.
 (6)Stipends and benefits. (f)Period of obligated service (1)In generalThe Secretary shall enter into an agreement with each individual who participates in the pilot program under which such individual agrees to serve under the same terms as established under section 211.
 (2)Loan repaymentDuring the period of obligated service of an individual under paragraph (1), the individual—
 (A)shall be deemed to be an eligible individual under subsection (b) of section 108 of the Indian Health Care Improvement Act (25 U.S.C. 1616a) for purposes of participation in the Indian Health Service Loan Repayment Program under such section during the portion of such period that the individual serves at a covered facility; and
 (B)shall be deemed to be an eligible individual under section 7682(a) of title 38, United States Code, for purposes of participation in the Department of Veterans Affairs Education Debt Reduction Program under subchapter VII of chapter 76 of such title during the portion of such period that the individual serves at a facility of the Department.
 (3)Concurrent serviceAny period of obligated service required of an individual under paragraph (1) shall be served—
 (A)with respect to service at a covered facility, concurrently with any period of obligated service required of the individual by the Indian Health Service; and
 (B)with respect to service at a facility of the Department of Veterans Affairs, concurrently with any period of obligated service required of the individual by the Department.
 (g)Treatment of participantsA residency position into which a participant in the pilot program is placed as part of the pilot program shall be considered a position referred to in section 211(a)(1) for purposes of the limitation on number of new positions authorized under such section.
 (h)ReportNot later than three years before the date on which the pilot program terminates, the Secretary of Veterans Affairs shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the feasibility and advisability of—
 (1)expanding the pilot program to additional locations; and (2)making the pilot program or any aspect of the pilot program permanent.
							213.Reimbursement of continuing professional education requirements for board certified advanced
			 practice registered nurses
 (a)In generalSection 7411 is amended to read as follows:  7411.Reimbursement of continuing professional education expensesThe Secretary shall reimburse any full-time board-certified advanced practice registered nurse, physician, or dentist appointed under section 7401(1) of this title for expenses incurred, up to $1,000 per year, for continuing professional education..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 74 is amended by striking the item relating to section 7411 and inserting the following new item:
							7411. Reimbursement of continuing professional education expenses..
						214.Increase in maximum amount of debt that may be reduced under Education Debt Reduction Program of
			 Department of Veterans Affairs
 (a)Increase in amountSection 7683(d)(1) is amended— (1)by striking $120,000 and inserting $240,000; and
 (2)by striking $24,000 and inserting $48,000. (b)Study (1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall—
 (A)conduct a study on the demand for education debt reduction under subchapter VII of chapter 76 of title 38, United States Code; and
 (B)submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the findings of the Secretary with respect to the study carried out under subparagraph (A).
 (2)ConsiderationsIn carrying out the study required by paragraph (1)(A), the Secretary shall consider the following: (A)The total number of vacancies within the Veterans Health Administration whose applicants are eligible to participate in the Education Debt Reduction Program pursuant to section 7682(a) of such title.
 (B)The types of medical professionals in greatest demand in the United States. (C)Projections by the Secretary of the numbers and types of medical professions that meet the needs of veterans.
								215.Demonstration
			 program on training and employment of alternative dental health care
			 providers
			 for dental health care services for veterans in rural and other
			 underserved
			 communities
						(a)Demonstration
 program authorizedThe Secretary of Veterans Affairs may carry out a demonstration program to establish programs to train and employ alternative dental health care providers in order to increase access to dental health care services for veterans who are entitled to such services from the Department of Veterans Affairs and reside in rural and other underserved communities.
 (b)PriorityThe Secretary shall prioritize the establishment of programs under the demonstration program under this section in States that do not have a facility of the Department that offers on-site dental services.
 (c)TelehealthFor purposes of alternative dental health care providers and other dental care providers who are licensed to provide clinical care, dental services provided under the demonstration program under this section may be administered by such providers through telehealth-enabled collaboration and supervision when appropriate and feasible.
						(d)Authorization
 of appropriationsThere are authorized to be appropriated to the Secretary such sums as are necessary to carry out the demonstration program under this section.
						(e)Alternative
 dental health care providers definedIn this section, the term alternative dental health care providers has the meaning given that term in section 340G–1(a)(2) of the Public Health Service Act (42 U.S.C. 256g–1(a)(2)).
						IIIOther personnel matters
					221.Exception on limitation on awards and bonuses for recruitment,
 relocation, and retentionSection 705(a) of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 703 note) is amended, in the matter preceding paragraph (1), by inserting other than recruitment, relocation, or retention incentives, after title 38, United States Code,.
					222.Annual report on performance awards and bonuses awarded to certain high-level employees of the
			 Department
 (a)In generalChapter 7 is amended by adding at the end the following new section:
							
								726.Annual report on performance awards and bonuses awarded to certain high-level employees
 (a)In generalNot later than 30 days after the end of each fiscal year, the Secretary shall submit to the appropriate committees of Congress a report that contains, for the most recent fiscal year ending before the submittal of the report, a description of the performance awards and bonuses awarded to Regional Office Directors of the Department, Directors of Medical Centers of the Department, and Directors of Veterans Integrated Service Networks.
 (b)ElementsEach report submitted under subsection (a) shall include the following with respect to each performance award or bonus awarded to an individual described in such subsection:
 (1)The amount of each award or bonus. (2)The job title of the individual awarded the award or bonus.
 (3)The location where the individual awarded the award or bonus works. (c)Appropriate committees of CongressIn this section, the term appropriate committees of Congress means—
 (1)the Committee on Veterans’ Affairs and the Committee on Appropriations of the Senate; and
 (2)the Committee on Veterans’ Affairs and the Committee on Appropriations of the House of Representatives..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 7 is amended by inserting after the item relating to section 725 the following new item:
							726. Annual report on performance awards and bonuses awarded to certain high-level employees..
 223.Authority to regulate additional pay for certain health care employees of the DepartmentSection 7454 is amended by adding at the end the following new subsection:  (d)In this section, the term compensation includes all compensation earned by employees when performing duties authorized by the Secretary or when the employee is approved to use annual, sick, family medical, military, or court leave or during any other paid absence for which pay is not already regulated..
 224.Modification of pay cap for nursesParagraph (2) of section 7451(c) is amended to read as follows:  (2)(A)The maximum rate of basic pay for any grade for health-care personnel positions referred to in paragraphs (1) and (3) of section 7401 of this title (other than the positions of physician, dentist, and registered nurse) may not exceed the rate of basic pay established for positions in level IV of the Executive Schedule under section 5315 of title 5.
 (B)Pursuant to an adjustment under subsection (d), the maximum rate of basic pay for a registered nurse serving as a nurse executive or a grade for the position of certified registered nurse anesthetist may exceed the rate of basic pay established for positions in level IV of the Executive Schedule under section 5315 of title 5 but may not exceed the rate of basic pay established for positions in level I of the Executive Schedule under section 5312 of title 5.
 (C)Pursuant to an adjustment under subsection (d), the maximum rate of basic pay for all registered nurses not described in subparagraph (B) may exceed the rate of basic pay established for positions in level IV of the Executive Schedule under section 5315 of title 5 but may not exceed the rate of basic pay established for positions in level III of the Executive Schedule under section 5314 of title 5..
					BImprovement of underserved facilities of the Department
				231.Development of criteria for designation of certain medical facilities of the Department of Veterans
			 Affairs as underserved facilities and plan to address problem of
			 underserved facilities
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall develop criteria to designate medical centers, ambulatory care facilities, and community based outpatient clinics of the Department of Veterans Affairs as underserved facilities.
 (b)ConsiderationCriteria developed under subsection (a) shall include consideration of the following with respect to a facility:
 (1)The ratio of veterans to health care providers of the Department of Veterans Affairs for a standardized geographic area surrounding the facility, including a separate ratio for general practitioners and specialists.
 (2)The range of clinical specialties covered by such providers in such area. (3)Whether the local community is medically underserved.
 (4)The type, number, and age of open consults. (5)Whether the facility is meeting the wait-time goals of the Department.
 (6)Such other criteria as the Secretary considers important in determining which facilities are not adequately serving area veterans.
 (c)Analysis of facilitiesNot less frequently than annually, directors of Veterans Integrated Service Networks of the Department shall perform an analysis to determine which facilities within that Veterans Integrated Service Network qualify as underserved facilities pursuant to criteria developed under subsection (a).
					(d)Annual plan To address underserved facilities
 (1)Plan requiredNot later than one year after the date of the enactment of this Act and not less frequently than once each year, the Secretary shall submit to Congress a plan to address the problem of underserved facilities of the Department, as designated pursuant to criteria developed under subsection (a).
 (2)ContentsEach plan submitted under paragraph (1) shall address the following: (A)Increasing personnel or temporary personnel assistance, including mobile deployment teams furnished under section 233.
 (B)Providing special hiring incentives, including under the Education Debt Reduction Program under subchapter VII of chapter 76 of title 38, United States Code, and recruitment, relocation, and retention incentives.
 (C)Using direct hiring authority. (D)Improving training opportunities for staff.
 (E)Such other actions as the Secretary considers appropriate. 232.Pilot program on tuition reimbursement and loan repayment for health care providers of the Department of Veterans Affairs at underserved facilities (a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall commence a pilot program to assess the feasibility and advisability of providing incentives to individuals to work at underserved facilities of the Veterans Health Administration by providing tuition reimbursement and loan repayment to medical students and health care providers who commit to serving in underserved facilities selected under subsection (c).
 (b)DurationThe Secretary shall carry out the pilot program during the six-year period beginning on the date of the commencement of the pilot program.
					(c)Selection of locations
 (1)In generalThe Secretary shall select not fewer than three medical centers and seven ambulatory care facilities or community based outpatient clinics of the Department to participate in the pilot program.
 (2)Rural and highly rural areasNot fewer than two of the medical centers and five of the ambulatory care facilities or community based outpatient clinics selected under paragraph (1) shall be in States or United States territories that are among the ten States or United States territories with—
 (A)the highest percentage of land designated as highly rural pursuant to the rural-urban commuting area codes set forth by the Department of Agriculture; or
 (B)the highest percentage of enrolled veterans living in rural, highly rural, or insular island areas. (3)StatesFacilities selected under paragraph (1) shall be located in not fewer than eight different States.
 (d)Use of amountsOf the amounts used to provide tuition reimbursement or loan repayment under the pilot program— (1)one-half shall be used to provide tuition reimbursement or loan repayment for individuals practicing in a general practice position; and
 (2)one-half shall be used to provide tuition reimbursement or loan repayment for individuals practicing—
 (A)in a specialist position; or (B)in an occupation, other than a position described in paragraph (1), included in the most recent staffing shortage determination of the Department under section 7412 of title 38, United States Code.
 (e)Tuition reimbursementUnder the pilot program, the Secretary may provide to an individual attending medical school and seeking a degree as a Doctor of Medicine or a Doctor of Osteopathic Medicine full tuition reimbursement in exchange for a five-year commitment to serve at an underserved facility selected under subsection (c).
 (f)Student loan repaymentUnder the pilot program, in exchange for a three-year commitment to serve at an underserved facility selected under subsection (c), the Secretary may provide—
 (1)to an individual currently serving as a health care provider at an underserved facility, an amount not to exceed $30,000 to apply to any remaining student loan debt of the individual; and
 (2)to an individual other than an individual described in paragraph (1), an amount not to exceed $50,000 to apply to any remaining student loan debt of the individual.
 (g)BreachAn individual who participates in the pilot program and fails to satisfy a period of obligated service under subsection (d) or (e) shall be liable to the United States, in lieu of such obligated service, for the amount that has been paid or is payable to or on behalf of the individual under the pilot program, reduced by the proportion that the number of days served for completion of the period of obligated service bears to the total number of days in the period of obligated service of such individual.
 (h)Expedited hiringThe Secretary shall ensure that the hiring of individuals to serve in the Department under the pilot program is conducted in an expedited manner.
 (i)Continuation in pilot programAn individual participating in the pilot program in an occupation included in a staffing shortage determination of the Department under section 7412 of title 38, United States Code, may continue participating in the pilot program notwithstanding that the occupation is no longer included in such determination under such section.
					(j)Annual report
 (1)In generalNot later than one year after the date of the enactment of this Act and not less frequently than once each year thereafter, the Secretary shall submit to Congress a report on the pilot program.
 (2)ContentsEach report submitted under paragraph (1) shall include the following: (A)The number of participants, including number receiving tuition reimbursement and student loan repayment.
 (B)The number of facilities where participants are located. (C)The number of individuals who have applied to participate in the pilot program.
 (D)A list of the five most common occupations of the participants in the pilot program, other than general practice.
 (k)DefinitionsIn this section: (1)Enrolled veteranThe term enrolled veteran means a veteran who is enrolled in the system of annual patient enrollment established and operated under section 1705(a) of title 38, United States Code.
 (2)Underserved facilityThe term underserved facility means a medical center, ambulatory care facility, or community based outpatient clinic of the Department of Veterans Affairs designated by the Secretary of Veterans Affairs pursuant to criteria developed under section 231.
						233.Program to furnish mobile deployment teams to underserved facilities
 (a)In generalThe Secretary of Veterans Affairs shall establish a program to furnish mobile deployment teams of medical personnel to underserved facilities.
 (b)ElementsIn furnishing mobile deployment teams under subsection (a), the Secretary shall consider the following elements:
 (1)The medical positions of greatest need at underserved facilities. (2)The size and composition of teams to be deployed.
 (3)Such other elements as the Secretary considers necessary for effective oversight of the program established under subsection (a).
 (c)Use of annual analysisThe Secretary shall use the results of the annual analysis conducted under section 231(c) to form mobile deployment teams under subsection (a) that are composed of the most needed medical personnel for underserved facilities.
 (d)Underserved facility definedIn this section, the term underserved facility means a medical center, ambulatory care facility, or community based outpatient clinic of the Department of Veterans Affairs designated by the Secretary of Veterans Affairs pursuant to criteria developed under section 231.
					234.Inclusion of Vet Center employees in education debt reduction program of Department of Veterans
			 Affairs
 (a)In generalThe Secretary of Veterans Affairs shall ensure that clinical staff working at Vet Centers are eligible to participate in the education debt reduction program of the Department of Veterans Affairs under subchapter VII of chapter 76 of title 38, United States Code.
 (b)ReportNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the number of participants in the education debt reduction program of the Department under such subchapter who work at Vet Centers.
 (c)Vet Center definedIn this section, the term Vet Center has the meaning given that term in section 1712A(h) of title 38, United States Code. CConstruction and leases 241.Definition of major medical facility project and major medical facility lease (a)Modification of definition of medical facilitySection 8101(3) is amended by striking Secretary and all that follows through nursing home, and inserting Secretary, or as otherwise authorized by law, for the provision of health-care services (including hospital, outpatient clinic, nursing home,.
 (b)Modification of definitions of major medical facility project and major medical facility leaseParagraph (3) of section 8104(a) is amended to read as follows:  (3)For purposes of this subsection:
 (A)The term major medical facility project means a project for the construction, alteration, or acquisition of a medical facility involving a total expenditure of more than $20,000,000, but such term does not include an acquisition by exchange, non-recurring maintenance projects of the Department, or the construction, alteration, or acquisition of a shared Federal medical facility for which the Department’s estimated share of the project costs does not exceed $20,000,000.
 (B)The term major medical facility lease means a lease for space for use as a new medical facility at an average annual rental equal to or greater than the dollar threshold for leases procured through the General Services Administration under section 3307(a)(2) of title 40, which shall be subject to annual adjustment in accordance with section 3307(h) of such title..
					242.Facilitating sharing of medical facilities with other Federal agencies
 (a)In generalSubchapter I of chapter 81 is amended by inserting after section 8111A the following new section:
						
							8111B.Authority to plan, design, construct, or lease a shared medical facility
 (a)In general(1)The Secretary may enter into agreements with other Federal agencies for the planning, designing, constructing, or leasing of shared medical facilities with the goal of improving access to, and quality and cost effectiveness of, health care provided by the Department and other Federal agencies.
 (2)Facilities planned, designed, constructed, or leased under paragraph (1) shall be managed by the Under Secretary for Health.
									(b)Transfer of amounts to other Federal agencies(1)
 The Secretary may transfer to another Federal agency amounts appropriated to the Department for Construction, Minor Projects for use for the planning, design, or construction of a shared medical facility if the estimated share of the project costs to be borne by the Department does not exceed the threshold for a major medical facility project under section 8104(a)(3)(A) of this title.
 (2)The Secretary may transfer to another Federal agency amounts appropriated to the Department for Construction, Major Projects for use for the planning, design, or construction of a shared medical facility if— (A)the estimated share of the project costs to be borne by the Department is more than the threshold for a major medical facility project under subsection (a)(3)(A) of section 8104 of this title; and
 (B)the requirements for such a project under such section have been met. (3)The Secretary may transfer to another Federal agency amounts appropriated to the applicable appropriations account of the Department for the purpose of leasing space for a shared medical facility if the estimated share of the lease costs to be borne by the Department does not exceed the threshold for a major medical facility lease under section 8104(a)(3)(B) of this title.
 (c)Transfer of amounts to Department(1)Amounts transferred to the Department by another Federal agency for the necessary expenses of planning, designing, or constructing a shared medical facility for which the estimated share of the project costs to be borne by the Department does not exceed the threshold for a major medical facility project under section 8104(a)(3)(A) of this title may be deposited in the Construction, Minor Projects account of the Department and used for such necessary expenses.
 (2)Amounts transferred to the Department by another Federal agency for the necessary expenses of planning, designing, or constructing a shared medical facility for which the estimated share of the project costs to be borne by the Department is more than the threshold for a major medical facility project under section 8104(a)(3)(A) of this title may be deposited in the Construction, Major Projects account of the Department and used for such necessary expenses if the requirements for such project under section 8104 of this title have been met.
 (3)Amounts transferred to the Department by another Federal agency for the purpose of leasing space for a shared medical facility may be credited to the applicable appropriations account of the Department and shall be available without fiscal year limitation.
 (4)Amounts transferred under paragraphs (1) and (2) shall be available for the same time period as amounts in the account to which those amounts are transferred.
									.
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 8111A the following new item:8111B. Authority to plan, design, construct, or lease a shared medical facility..
 243.Review of enhanced use leasesSection 8162(b)(6) is amended to read as follows:
					
 (6)The Office of Management and Budget shall review each enhanced-use lease before the lease goes into effect to determine whether the lease is in compliance with paragraph (5)..
				244.Authorization of certain major medical facility projects of the Department of Veterans Affairs
 (a)AuthorizationThe Secretary of Veterans Affairs may carry out the following major medical facility project, to be carried out in an amount not to exceed the amount specified for that project: Construction of the new East Bay Community Based Outpatient Clinic and all associated site work, utilities, parking, and landscaping, construction of the Central Valley Engineering and Logistics support facility, and enhanced flood plain mitigation at the Central Valley and East Bay Community Based Outpatient Clinics as part of the realignment of medical facilities in Livermore, California, in an amount not to exceed $117,300,000.
 (b)Authorization of appropriations for constructionThere is authorized to be appropriated to the Secretary of Veterans Affairs for fiscal year 2018 or the year in which funds are appropriated for the Construction, Major Projects account, $117,300,000 for the project authorized in subsection (a).
 (c)Submittal of informationNot later than 90 days after the date of the enactment of this Act, for the project authorized in section (a), the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives the following information:
 (1)A line item accounting of expenditures relating to construction management carried out by the Department of Veterans Affairs for such project.
 (2)The future amounts that are budgeted to be obligated for construction management carried out by the Department for such project.
 (3)A justification for the expenditures described in paragraph (1) and the future amounts described in paragraph (2).
 (4)Any agreement entered into by the Secretary regarding a non-Department of Veterans Affairs Federal entity providing management services relating to such project, including reimbursement agreements and the costs to the Department for such services.
						DOther health care matters
				251.Program on use of wellness programs as complementary approach to mental health care for veterans
			 and family members of veterans
					(a)Program required
 (1)In generalThe Secretary of Veterans Affairs shall carry out a program through the award of grants to public or private nonprofit entities to assess the feasibility and advisability of using wellness programs to complement the provision of mental health care to veterans and family members eligible for counseling under section 1712A(a)(1)(C) of title 38, United States Code.
 (2)Matters to be addressedThe program shall be carried out so as to assess the following: (A)Means of improving coordination between Federal, State, local, and community providers of health care in the provision of mental health care to veterans and family members described in paragraph (1).
 (B)Means of enhancing outreach, and coordination of outreach, by and among providers of health care referred to in subparagraph (A) on the mental health care services available to veterans and family members described in paragraph (1).
 (C)Means of using wellness programs of providers of health care referred to in subparagraph (A) as complements to the provision by the Department of Veterans Affairs of mental health care to veterans and family members described in paragraph (1).
 (D)Whether wellness programs described in subparagraph (C) are effective in enhancing the quality of life and well-being of veterans and family members described in paragraph (1).
 (E)Whether wellness programs described in subparagraph (C) are effective in increasing the adherence of veterans described in paragraph (1) to the primary mental health services provided such veterans by the Department.
 (F)Whether wellness programs described in subparagraph (C) have an impact on the sense of wellbeing of veterans described in paragraph (1) who receive primary mental health services from the Department.
 (G)Whether wellness programs described in subparagraph (C) are effective in encouraging veterans receiving health care from the Department to adopt a more healthy lifestyle.
 (b)DurationThe Secretary shall carry out the program for a period of three years beginning on the date that is one year after the date of the enactment of this Act.
 (c)LocationsThe Secretary shall carry out the program at facilities of the Department providing mental health care services to veterans and family members described in subsection (a)(1).
					(d)Grant proposals
 (1)In generalA public or private nonprofit entity seeking the award of a grant under this section shall submit an application therefor to the Secretary in such form and in such manner as the Secretary may require.
 (2)Application contentsEach application submitted under paragraph (1) shall include the following: (A)A plan to coordinate activities under the program, to the extent possible, with Federal, State, and local providers of services for veterans to enhance the following:
 (i)Awareness by veterans of benefits and health care services provided by the Department. (ii)Outreach efforts to increase the use by veterans of services provided by the Department.
 (iii)Educational efforts to inform veterans of the benefits of a healthy and active lifestyle. (B)A statement of understanding from the entity submitting the application that, if selected, such entity will be required to report to the Secretary periodically on standardized data and other performance data necessary to evaluate individual outcomes and to facilitate evaluations among entities participating in the program.
 (C)Other requirements that the Secretary may prescribe. (e)Grant uses (1)In generalA public or private nonprofit entity awarded a grant under this section shall use the award for purposes prescribed by the Secretary.
 (2)Eligible veterans and familyIn carrying out the purposes prescribed by the Secretary in paragraph (1), a public or private nonprofit entity awarded a grant under this section shall use the award to furnish services only to individuals specified in section 1712A(a)(1)(C) of title 38, United States Code.
						(f)Reports
						(1)Periodic reports
 (A)In generalNot later than 180 days after the date of the commencement of the program, and every 180 days thereafter, the Secretary shall submit to Congress a report on the program.
 (B)Report elementsEach report required by subparagraph (A) shall include the following: (i)The findings and conclusions of the Secretary with respect to the program during the 180-day period preceding the report.
 (ii)An assessment of the benefits of the program to veterans and their family members during the 180-day period preceding the report.
 (2)Final reportNot later than 180 days after the end of the program, the Secretary shall submit to Congress a report detailing the recommendations of the Secretary as to the advisability of continuing or expanding the program.
 (g)Wellness definedIn this section, the term wellness has the meaning given that term in regulations prescribed by the Secretary. 252.Authorization to provide for operations on live donors for purposes of conducting transplant procedures for veterans (a)In generalSubchapter VIII of chapter 17 is amended by adding at the end the following new section:
						
							1788.Transplant procedures with live donors and related services
 (a)In generalSubject to subsections (b) and (c), in a case in which a veteran is eligible for a transplant procedure from the Department, the Secretary may provide for an operation on a live donor to carry out such procedure for such veteran, notwithstanding that the live donor may not be eligible for health care from the Department.
 (b)Other servicesSubject to the availability of appropriations for such purpose, the Secretary shall furnish to a live donor any care or services before and after conducting the transplant procedure under subsection (a) that may be required in connection with such procedure.
 (c)Use of non-Department facilitiesIn carrying out this section, the Secretary may provide for the operation described in subsection (a) on a live donor and furnish to the live donor the care and services described in subsection (b) at a non-Department facility pursuant to an agreement entered into by the Secretary under this chapter. The live donor shall be deemed to be an individual eligible for hospital care and medical services at a non-Department facility pursuant to such an agreement solely for the purposes of receiving such operation, care, and services at the non-Department facility..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 17 is amended by inserting after the item relating to section 1787 the following new item:
						1788. Transplant procedures with live donors and related services..
 253.Sense of the SenateIt is the sense of the Senate that— (1)a strong and fully resourced Veterans Health Administration is necessary to effectively serve our veterans community;
 (2)veterans overwhelmingly report that they are satisfied with the care they receive at facilities operated by the Administration;
 (3)research has shown that the Administration produces as good or better outcomes for its patients than private health care systems; and
 (4)the Senate opposes any effort that would weaken the Administration or put the Administration on a path toward privatization.
					IIIFamily caregivers
			301.Expansion of family caregiver
			 program of Department of 
			 Veterans Affairs
				(a)Family caregiver program
					(1)Expansion of eligibility
 (A)In generalSubparagraph (B) of subsection (a)(2) of section 1720G is amended to read as follows:
							
 (B)for assistance provided under this subsection— (i)before the date on which the Secretary submits to Congress a certification that the Department has fully implemented the information technology system required by section 302(a) of the Caring for our Veterans Act of 2017, has a serious injury (including traumatic brain injury, psychological trauma, or other mental disorder) incurred or aggravated in the line of duty in the active military, naval, or air service on or after September 11, 2001;
 (ii)during the two-year period beginning on the date on which the Secretary submitted to Congress the certification described in clause (i), has a serious injury (including traumatic brain injury, psychological trauma, or other mental disorder) incurred or aggravated in the line of duty in the active military, naval, or air service—
 (I)on or before May 7, 1975; or (II)on or after September 11, 2001; or
 (iii)after the date that is two years after the date on which the Secretary submits to Congress the certification described in clause (i), has a serious injury (including traumatic brain injury, psychological trauma, or other mental disorder) incurred or aggravated in the line of duty in the active military, naval, or air service; and.
 (B)Publication in Federal RegisterNot later than 30 days after the date on which the Secretary of Veterans Affairs submits to Congress the certification described in subsection (a)(2)(B)(i) of section 1720G of such title, as amended by subparagraph (A) of this paragraph, the Secretary shall publish the date specified in such subsection in the Federal Register.
 (2)Expansion of needed services in eligibility criteriaSubsection (a)(2)(C) of such section is amended— (A)in clause (ii), by striking ; or and inserting a semicolon;
 (B)by redesignating clause (iii) as clause (iv); and (C)by inserting after clause (ii) the following new clause (iii):
							
 (iii)a need for regular or extensive instruction or supervision without which the ability of the veteran to function in daily life would be seriously impaired; or.
 (3)Expansion of services providedSubsection (a)(3)(A)(ii) of such section is amended— (A)in subclause (IV), by striking ; and and inserting a semicolon;
 (B)in subclause (V), by striking the period at the end and inserting ; and; and (C)by adding at the end the following new subclause:
							
 (VI)through the use of contracts with, or the provision of grants to, public or private entities— (aa)financial planning services relating to the needs of injured veterans and their caregivers; and
 (bb)legal services, including legal advice and consultation, relating to the needs of injured veterans and their caregivers..
 (4)Modification of stipend calculationSubsection (a)(3)(C) of such section is amended— (A)by redesignating clause (iii) as clause (iv); and
 (B)by inserting after clause (ii) the following new clause (iii):  (iii)In determining the amount and degree of personal care services provided under clause (i) with respect to an eligible veteran whose need for personal care services is based in whole or in part on a need for supervision or protection under paragraph (2)(C)(ii) or regular instruction or supervision under paragraph (2)(C)(iii), the Secretary shall take into account the following:
 (I)The assessment by the family caregiver of the needs and limitations of the veteran. (II)The extent to which the veteran can function safely and independently in the absence of such supervision, protection, or instruction.
 (III)The amount of time required for the family caregiver to provide such supervision, protection, or instruction to the veteran..
 (5)Periodic evaluation of need for certain servicesSubsection (a)(3) of such section is amended by adding at the end the following new subparagraph:  (D)In providing instruction, preparation, and training under subparagraph (A)(i)(I) and technical support under subparagraph (A)(i)(II) to each family caregiver who is approved as a provider of personal care services for an eligible veteran under paragraph (6), the Secretary shall periodically evaluate the needs of the eligible veteran and the skills of the family caregiver of such veteran to determine if additional instruction, preparation, training, or technical support under those subparagraphs is necessary..
 (6)Use of primary care teamsSubsection (a)(5) of such section is amended, in the matter preceding subparagraph (A), by inserting (in collaboration with the primary care team for the eligible veteran to the maximum extent practicable) after evaluate.
 (7)Assistance for family caregiversSubsection (a) of such section is amended by adding at the end the following new paragraph:  (11)(A)In providing assistance under this subsection to family caregivers of eligible veterans, the Secretary may enter into contracts, provider agreements, and memoranda of understanding with Federal agencies, States, and private, nonprofit, and other entities to provide such assistance to such family caregivers.
 (B)The Secretary may provide assistance under this paragraph only if such assistance is reasonably accessible to the family caregiver and is substantially equivalent or better in quality to similar services provided by the Department.
 (C)The Secretary may provide fair compensation to Federal agencies, States, and other entities that provide assistance under this paragraph..
 (b)Modification of definition of personal care servicesSubsection (d)(4) of such section is amended— (1)in subparagraph (A), by striking independent;
 (2)by redesignating subparagraph (B) as subparagraph (D); and (3)by inserting after subparagraph (A) the following new subparagraphs:
						
 (B)Supervision or protection based on symptoms or residuals of neurological or other impairment or injury.
 (C)Regular or extensive instruction or supervision without which the ability of the veteran to function in daily life would be seriously impaired..
					302.Implementation of information technology system of Department of Veterans Affairs to assess and
			 improve the
			 family caregiver
			 program
				(a)Implementation of new system
 (1)In generalNot later than June 1, 2018, the Secretary of Veterans Affairs shall implement an information technology system that fully supports the Program and allows for data assessment and comprehensive monitoring of the Program.
 (2)Elements of systemThe information technology system required to be implemented under paragraph (1) shall include the following:
 (A)The ability to easily retrieve data that will allow all aspects of the Program (at the medical center and aggregate levels) and the workload trends for the Program to be assessed and comprehensively monitored.
 (B)The ability to manage data with respect to a number of caregivers that is more than the number of caregivers that the Secretary expects to apply for the Program.
 (C)The ability to integrate the system with other relevant information technology systems of the Veterans Health Administration.
 (b)Assessment of ProgramNot later than 180 days after implementing the system described in subsection (a), the Secretary shall, through the Under Secretary for Health, use data from the system and other relevant data to conduct an assessment of how key aspects of the Program are structured and carried out.
				(c)Ongoing monitoring of and modifications to Program
 (1)MonitoringThe Secretary shall use the system implemented under subsection (a) to monitor and assess the workload of the Program, including monitoring and assessment of data on—
 (A)the status of applications, appeals, and home visits in connection with the Program; and (B)the use by caregivers participating in the Program of other support services under the Program such as respite care.
 (2)ModificationsBased on the monitoring and assessment conducted under paragraph (1), the Secretary shall identify and implement such modifications to the Program as the Secretary considers necessary to ensure the Program is functioning as intended and providing veterans and caregivers participating in the Program with services in a timely manner.
					(d)Reports
					(1)Initial report
 (A)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on Veterans' Affairs of the Senate, the Committee on Veterans' Affairs of the House of Representatives, and the Comptroller General of the United States a report that includes—
 (i)the status of the planning, development, and deployment of the system required to be implemented under subsection (a), including any changes in the timeline for the implementation of the system; and
 (ii)an assessment of the needs of family caregivers of veterans described in subparagraph (B), the resources needed for the inclusion of such family caregivers in the Program, and such changes to the Program as the Secretary considers necessary to ensure the successful expansion of the Program to include such family caregivers.
 (B)Veterans describedVeterans described in this subparagraph are veterans who are eligible for the Program under clause (ii) or (iii) of section 1720G(a)(2)(B) of title 38, United States Code, as amended by section 301(a)(1) of this Act, solely due to a serious injury (including traumatic brain injury, psychological trauma, or other mental disorder) incurred or aggravated in the line of duty in the active military, naval, or air service before September 11, 2001.
 (2)Notification by Comptroller GeneralThe Comptroller General shall review the report submitted under paragraph (1) and notify the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives with respect to the progress of the Secretary in—
 (A)fully implementing the system required under subsection (a); and (B)implementing a process for using such system to monitor and assess the Program under subsection (c)(1) and modify the Program as considered necessary under subsection (c)(2).
						(3)Final report
 (A)In generalNot later than June 1, 2019, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate, the Committee on Veterans’ Affairs of the House of Representatives, and the Comptroller General a report on the implementation of subsections (a) through (c).
 (B)ElementsThe report required by subparagraph (A) shall include the following: (i)A certification by the Secretary with respect to whether the information technology system described in subsection (a) has been implemented.
 (ii)A description of how the Secretary has implemented such system. (iii)A description of the modifications to the Program, if any, that were identified and implemented under subsection (c)(2).
 (iv)A description of how the Secretary is using such system to monitor the workload of the Program. (e)DefinitionsIn this section:
 (1)Active military, naval, or air serviceThe term active military, naval, or air service has the meaning given that term in section 101 of title 38, United States Code. (2)ProgramThe term Program means the program of comprehensive assistance for family caregivers under section 1720G(a) of title 38, United States Code, as amended by section 301 of this Act.
					303.Modifications to annual evaluation report on caregiver program of Department of Veterans Affairs
 (a)Barriers to care and servicesSubparagraph (A)(iv) of section 101(c)(2) of the Caregivers and Veterans Omnibus Health Services Act of 2010 (Public Law 111–163; 38 U.S.C. 1720G note) is amended by inserting , including a description of any barriers to accessing and receiving care and services under such programs before the semicolon.
 (b)Sufficiency of training for family caregiver programSubparagraph (B) of such section is amended— (1)in clause (i), by striking ; and and inserting a semicolon;
 (2)in clause (ii), by striking the period at the end and inserting ; and; and (3)by adding at the end the following new clause:
						
 (iii)an evaluation of the sufficiency and consistency of the training provided to family caregivers under such program in preparing family caregivers to provide care to veterans under such program..
					IVAppropriation of amounts
			401.Appropriation of amounts for health care from Department of Veterans Affairs
 (a)In generalThere is authorized to be appropriated, and is appropriated, to the Secretary of Veterans Affairs, out of any funds in the Treasury not otherwise appropriated, $1,000,000,000 to carry out subsection (c).
 (b)Availability of amountsThe amount appropriated under subsection (a) shall be available for obligation or expenditure without fiscal year limitation.
 (c)Use of amountsThe amount appropriated under subsection (a) shall be used by the Secretary to carry out the following:
 (1)Subchapters II and VII of chapter 76 of title 38, United States Code; (2)The program to increase the number of graduate medical education residency positions of the Department under sections 211 and 212; and
 (3)Section 221. (d)Funding planNot later than 60 days after the date of the enactment of this Act, the Secretary shall submit to the appropriate committees of Congress a funding plan describing how the Secretary intends to use the amount appropriated under subsection (a).
 (e)Supplement not supplantAmounts appropriated under subsection (a) for purposes of carrying out subchapters II and VII of chapter 76 of title 38, United States Code, shall supplement, not supplant, amounts otherwise made available to the Secretary to carry out such subchapters.
 (f)ReportNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the appropriate committees of Congress a report on how the Secretary has obligated the amount appropriated under subsection (a) as of the date of the submittal of the report.
 (g)Appropriate committees of congress definedIn this section, the term appropriate committees of Congress means— (1)the Committee on Veterans’ Affairs and the Committee on Appropriations of the Senate; and
 (2)the Committee on Veterans’ Affairs and the Committee on Appropriations of the House of Representatives.
					402.Appropriation of amounts for Veterans Choice Program
 (a)In generalThere is authorized to be appropriated, and is appropriated, to the Secretary of Veterans Affairs, out of any funds in the Treasury not otherwise appropriated, $4,000,000,000 to be deposited in the Veterans Choice Fund under section 802 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note).
 (b)AvailabilityThe amount appropriated under subsection (a) shall remain available until expended pursuant to section 802(c)(4) of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note) as added by section 142.December 5, 2017Read twice and placed on the calendar